 

EXHIBIT 10.2

 

AUTODESK (DISCREET) AUTHORIZED CHANNEL PARTNER AGREEMENT

(United States)

 

This Autodesk (Discreet) Authorized Value Added Reseller (Channel Partner)
Agreement (“VAR Agreement”), effective on February 1, 2005 (“Effective Date”) is
made between Autodesk, Inc., a Delaware corporation (“Autodesk”), and Value
Added Reseller (“VAR”) as set forth below:

 

Avatech Solutions Subsidiary, Inc.

10715 Red Run Blvd, Suite 101

Owings Mills, MD 21117

FAX: 410-581-8088

0070001471,0070001091,0070001359 &0070000270

 

1. Definitions

 

1.1 “Authorized Location” means each physical location as identified in
Exhibit(s) A where VAR is authorized to market and. distribute Authorized
Products to End Users and offer support thereto, as identified in the Product
Requirements Chart covering each such Authorized Product(s).

 

1.2 “Authorized Product(s)” means the Autodesk software product(s) in object
code form and accompanying documentation, including Discreet Products, Vertical
Products and Horizontal Products, Subscriptions, Updates, Bug Fixes or
Enhancements thereto which (a) VAR has procured directly from Autodesk or from
an Distribution Partner in accordance with this VAR Agreement if made available
by Autodesk for purchase by VARs, and (b) VAR is authorized to market to End
Users only in accordance with the Product Requirements Chart and Exhibit(s) A
which correspond to such Authorized Product(s).

 

1.3 “Authorized Territory” means the geographical area of the United States
identified in Exhibit(s) A within which VAR is authorized to market and
distribute Authorized Products to End Users and offer support thereto
corresponding to such Product Requirements Chart.

 

1.4 “Channel Partner Policies and Procedures” means the documents posted to OTW,
as periodically amended by Autodesk, in its sole discretion that sets forth the
policies and procedures to be followed by VAR, which is hereby incorporated by
reference.

 

1.5 “Co-operative Marketing Funds” or “Co-op” means funds provided by Autodesk
which are made available to VAR for promotion of Authorized Products, under the
terms of this VAR Agreement.

 

1.6 “Co-op Guide” means the document separately published by Autodesk that sets
forth the requirements for obtaining Co-op.

 

1.7 “Dedicated” means that each qualified employee only sells or supports a
single Vertical Product in addition to the Horizontal Products.

 

1.8 “Direct Customer(s)” means any End User to whom Autodesk sells Autodesk
software products directly. Direct Customers include all named accounts,
Autodesk Store customers and all state, local and federal government End Users.

 

1.9 “Distribution Partner” means any entity currently authorized in writing by
Autodesk to distribute Authorized Products to third parties other than End
Users.

 

1.10 “Discreet Products” shall mean 3ds max, mental ray, combustion for Windows
or Macintosh and any other Discreet products that Discreet may designate in its
sole and absolute discretion during the Term.

 

1.11 “Earnbacks” means credits that VAR may receive, under the terms of this VAR
Agreement, upon the achievement of VAR’s Target.

 



--------------------------------------------------------------------------------

1.12 “End User” means a customer of Autodesk who has acquired a license for one
or more Authorized Products from VAR for the personal or business use of such
customer and not for transfer or resale.

 

1.13 “End User License” means the then-current license agreement shipped with,
incorporated in, or made available by download with each Authorized Product(s),
which sets forth the terms and conditions under which an End User may use such
product(s).

 

1.14 “End User Records” means the records maintained by VAR that show, at
minimum, the name and address of each End User to whom VAR has sold the
Authorized Product(s).

 

1.15 “Extensions” means a license to use a modular addition to a Software
Program incorporating corrections or enhancements under the Autodesk
Subscription Program which supplement and enhance that Software Program.

 

1.16 “Government Reseller” means the partner(s) Autodesk contracts with to
administer marketing and sales to qualifying government customers.

 

1.17 “Horizontal Products” means AutoCAD, Autodesk VIZ, Autodesk Raster Design,
On-Site View and any other Autodesk products as Autodesk may designate in its
sole and absolute discretion during the Term.

 

1.18 “Minimum Purchase Requirement” means the minimum purchase requirements as
set forth in the Products Requirement Chart, and/or as set periodically by
Autodesk in its sole and absolute discretion, which reflect commercially
reasonable quantities necessary for VAR to satisfy its obligations hereunder.

 

1.19 “One Team Web” or “OTW” means the current partner web site
(www.autodesk.com/otw) or any other successor site designated by Autodesk. VAR
is required to review OTW at least weekly.

 

1.20 “Product Requirements Chart” means the Exhibit B to this VAR Agreement
which sets forth the terms and conditions under which VAR is authorized to
market and support one or more Authorized Products to End Users. The Product
Requirements Chart is supplemented by the detailed Product Requirements Sheets
available on the OTW. VAR may not market any Authorized Product(s) to End Users
until Autodesk has delivered to it a fully executed copy of this VAR Agreement
with a completed Exhibit(s) A corresponding to such Authorized Product(s). VAR
must continuously meet the requirements set forth in the Product Requirements
Chart and the corresponding Products Requirements Sheets for reach Authorized
Location in which VAR intends to market and support the Authorized Products. The
Product Requirements Chart and each of the Products Requirements Sheets are
hereby incorporated into and made part of this VAR Agreement.

 

1.21 “Qualified” means that each full-time VAR employee (excluding principals
owning a controlling interest in the VAR, as determined by Autodesk at its sole
reasonable discretion) has passed the appropriate Autodesk exam(s), has attended
all mandatory training and continues to maintain the appropriate technical skill
and product experience as stated in detail in OTW.

 

1.22 “Sales Development Fund” or “SDF” means funds provided by Autodesk which
are made available to VAR at the time of Authorized Product purchase to
facilitate the sale of Authorized Products, under the terms of this VAR
Agreement.

 

1.23 “SDF Guide” means the document separately published by Autodesk that sets
forth the requirements for obtaining SDF.

 

1.24 “Subscription(s)” means at any time during the Term of this Agreement, the
current Autodesk program and standard agreement setting forth the terms and
conditions entitling an End User to specified product and service benefits
related to Autodesk software programs, over a specified period of time.

 

1.25 “Support Program” means the minimum End User support training,
authorization and tracking requirements as set forth in Exhibit F hereto.

 



--------------------------------------------------------------------------------

1.26 “Target” means the revenue targets set by Autodesk based upon purchases of
Authorized Product(s).

 

1.27 “Term” means the period of time beginning with the Effective Date, and
shall continue in effect through midnight on January 31, 2006 when it shall then
terminate, unless terminated earlier under the provisions of this VAR Agreement.

 

1.28 “Updates, Bug Fixes, and Enhancements” collectively shall mean additions or
corrections to any Authorized Product(s) which (a) Autodesk designates as a
modified or updated version of such Authorized Product(s), and (b) requires the
End User to whom it is distributed to have previously licensed the Authorized
Product(s) corresponding to such, modified or upgraded version. In no event
shall this include an Extension.

 

1.29 “Value Added Services” shall mean the services, as defined in Section 5.1
below, that VAR must provide to each End User in order to qualify as an VAR.

 

1.30 “Vertical Products” shall mean Autodesk Map Guide, Autodesk On-Site
Enterprise, Mobile Command, Crisis. Command, AutoCAD Mechanical, AutoCAD
Electrical, Autodesk Inventor, Autodesk Inventor Series, Autodesk Inventor
Professional, Autodesk Vault, Autodesk Productstream, Autodesk Architectural
Desktop, Autodesk Building Systems, Autodesk Revit, Autodesk AutoCAD Revit
Series, Autodesk Land Desktop, Autodesk Survey, Autodesk Civil 3D, Autodesk
Civil 3D Professional, Autodesk Field Survey, Autodesk Map, Autodesk Envision,
Autodesk Pre-Plan, Autodesk Pre-Plan Command, CAiCE Visual Survey, CAiCE Visual
Roads, CAiCE Visual Survey/Roads, CAiCE Visual Construction, CAiCE Visual
Landscape, CAiCE Visual Drainage, CAiCE Visual Bridge, Munsys products, Autodesk
Streamline, Buzzsaw and any other Autodesk products that Autodesk may designate
in its sole and absolute discretion during the Term.

 

1.31 “Value Incentive Rebate” or “VIR”: shall mean credits that VAR may receive,
under the terms of this VAR Agreement, upon the achievement by VAR of sales
targets and customer satisfaction objectives specified by Autodesk.

 

1.32 All references in this VAR Agreement to the “sale” of or “selling” or
“purchase” of Software shall mean the sale or purchase of a license to use such
software.

 

2. Appointment.

 

2.1 Non-exclusive VAR. Autodesk appoints VARas a non-exclusive reseller (and on
occasion a non-exclusive agent) to, during the Term, market, distribute,’ and
support only the Authorized Products identified on the. Product Requirements
Chart(s) and Exhibit(s) A, solely to End Users within the Authorized Territory,
pursuant to an End User License.

 

2.2 Retention of Rights by Autodesk. Autodesk reserves the unrestricted right
(a) to market, distribute, and support any Authorized Product(s) worldwide in
any location, including in the VARs Authorized Territory, directly to End Users
or through any other channel, including, but not limited to, original equipment
manufacturers, Channel Partners, distributors, on-line sales or retail outlets,
and (b) to modify, augment, or otherwise change the methods in which Autodesk
markets, distributes, or supports any Authorized Product(s), without any
liability to VAR. Autodesk hereby gives VAR notice that it has reserved all
Direct Customers for direct sales from Autodesk or its designated agents only.

 

3. Restrictions.

 

VAR agrees as follows:

 

3.1 End User License Terms. Upon request, VAR shall make available to End Users
the End User License and Subscription program terms and conditions, and advise
Autodesk promptly of any known breach of the terms and conditions of these
agreements and support Autodesk’s compliance efforts related thereto.

 



--------------------------------------------------------------------------------

3.2 Not For Resale or NFR Copies of Software Products. VAR shall not
disseminate, distribute, or otherwise provide access to any NFR copy of a
software product to any third-party. VAR may use NFR product only for
demonstration and evaluation purposes and for qualified staff training purposes.
NFR versions may not be provided to End Users or other third parties without
Autodesk’s written authorization.

 

3.3 Restrictions. VAR shall not market, distribute, or support any Authorized
Product(s) to or for any third party other than an End User. VAR expressly
acknowledges and agrees that VAR is not a Distribution Partner and further
acknowledges and agrees that the distribution rights granted under Section 2 may
not be construed so as to allow VAR to market or distribute Authorized Products
to any person or entity other than an End User. This restriction
notwithstanding, VAR may permit the financing of any Authorized Products by an
End User through a financial institution approved by Autodesk. Such financing
shall be restricted to a loan arrangement or permitting an End User to enter
into a buy-out lease, provided; however, such financial institution shall not be
an End User and shall have no rights to such product as a licensee thereof. In
any event, this consent shall not be construed to permit short-term rental of
Authorized Products.

 

3.4 Agency Authorization. This VAR Agreement allows VAR to act as Autodesk’s
non-exclusive agent to assist with sales activities to Direct Customers at
Autodesk’s sole discretion. Unless otherwise directed by Autodesk in writing,
VAR may only engage in sales activities for Authorized Products to such Direct
Customers as Autodesk’s agent and may not sell Authorized Products from its
commercial inventory to Direct Customers. Failure to comply with the foregoing
shall subject VAR to termination. In the event Autodesk allows any Direct
Customer to make periodic payments on any sale for which VAR is eligible to
receive an agency commission, any such agency commission so paid shall be made
ratably on a periodic schedule commensurate with the customer pay schedule and
only if (i) Autodesk actually collects from the customer on the amount(s) due in
each instance and (ii) if VAR remains an authorized reseller of Autodesk
products at such time.

 

(a) Strategic Accounts. From time to time Autodesk may allow VAR to act as its
non-exclusive agent in sales to Autodesk Strategic Account Customers, for the
delivery and support of Autodesk products for which VAR has a current
authorization. VAR may receive a commission based on receipt and approval by
Autodesk of all supporting documentation from VAR evidencing its performance of
Value Added Services to the respective strategic account as specified in the
Channel Partner Policies and Procedures.

 

(b) Government VAR may receive a commission on orders placed with Autodesk
designated Government Resellers by government End Users provided that VAR
fulfills the obligations related to the applicable Government agency programs as
specified on the Channel Partner Policies and Procedures and/or applicable
addendum to this Agreement. Autodesk may change designated Government Resellers
and the foregoing programs at any time and at its sole discretion subject only
to a thirty (30) days written notice to VAR. To receive a commission, Autodesk
may require VAR provide supporting documentation to Autodesk evidencing its
performance of Value Added Services and other obligations for government End
Users.

 

(c) Collaboration. VAR may receive a commission on orders placed with Autodesk
by End Users for qualifying Autodesk Collaboration Solutions provided that VAR
fulfills the obligations related to the applicable Autodesk Collaboration
Solutions agency programs as specified on the Channel Partner Policies and
Procedures and/or applicable addendum to this Agreement. To receive a
commission, Autodesk may require VAR provide supporting documentation to
Autodesk evidencing its predominance of Value Added Services and other
obligations for Collaboration Solutions End Users.

 

(d) Consulting Services. VAR may receive a commission on orders placed with
Autodesk by End Users for qualifying Autodesk Consulting Services provided that
VAR fulfills the obligations related to the applicable Autodesk Consulting
Services Agency programs as specified on the Channel Partner Policies and
Procedures and/or applicable addendum to this Agreement. To receive a
commission, Autodesk may require VAR provide supporting documentation to
Autodesk evidencing its performance of Value Added Services and other
obligations for Autodesk Consulting Services’ End Users.

 

(e) Online Store. From time to time Autodesk may allow VAR to act as its
non-exclusive agent in sales to Autodesk direct online store customers, for the
pre and post sale support of Autodesk products in VAR’s territory for software

 



--------------------------------------------------------------------------------

products for which VAR is currently authorized. VAR may receive a commission
based on receipt and approvals by Autodesk of all back up documentation from VAR
evidencing its performance of Value Added Services to the respective End User.

 

3.5 License Acquisition Limitation. VAR shall not purchase, license or otherwise
acquire or attempt to acquire licenses for Authorized Products from (i) an End
User, (ii) an agent acting on behalf of an End User, or (iii) any person or
party other than Autodesk or an Authorized Distribution Partner.

 

3.6 Unauthorized Acquisition. VAR shall not attempt to upgrade, exchange, or
otherwise procure an economic benefit from any Authorized Product(s) purchased,
licensed, or otherwise acquired from (i) an End User, (ii) an agent acting on
behalf of an End User, or (iii) any person or party other than Autodesk or an
Authorized Distribution Partner.

 

3.7 No Mischaracterization. VAR shall not attempt to mischaracterize an Update,
Bug Fix, Enhancement, or Extension as a stand-alone, fully paid-up license to
the corresponding Authorized Product(s) for the purpose of attempting to
upgrade, exchange, or otherwise procure an economic benefit from such Update,
Bug Fix, Enhancement, or Extension.

 

3.8 Export Limitations. VAR shall not market, distribute, or support any
Authorized Product(s) (i) to any entity purporting to be an End User but which
is either known to VAR or known to Autodesk and communicated to VAR to have the
intent to, or have attempted to, sublicense such Authorized Product(s) to bona
fide End Users or other third parties, or (ii) to any End User or other third
party who intends to export the Authorized Products, without written
authorization from Autodesk.

 

3.9 Territory Limitations. VAR shall not attempt to market or distribute
Authorized Product(s) other than from the Authorized Location and in the
Authorized Territory as outlined in Exhibit(s) A, unless authorized by Autodesk
in writing. Any advertising, including but not limited to, trade magazine and
web based advertising, which may be seen by customers outside of VAR’s
Authorized Territory, must contain a disclaimer notifying such customers that
VAR may not sell to customers outside of VAR’s Authorized Territory. VAR shall
refrain from marketing or promoting, in any manner, brokering or attempting to
broker, solicit or arrange for the sale of any Authorized Product(s) other than
the Authorized Product(s) for which VAR has been approved in Exhibit( s) A.

 

3.10 Remedy for Violation. In addition to all other remedies available to
Autodesk at law or in equity or this VAR Agreement, including termination, in
the event that VAR violates any of the provisions of this subsection 3 or the
Channel Partner Policies and Procedures, VAR shall pay to Autodesk, as
liquidated damages and not as a penalty, an amount equal to the difference
between the then-current Autodesk suggested retail price and the price VAR
actually paid for the Autodesk software product used, procured or distributed in
contravention of this Section 3 or the sum of $500.00 for each copy of the
Autodesk software product used, procured or distributed in contravention of this
Section 3, whichever is greater. Additionally, VAR shall not be eligible for
Co-op for, at minimum, the remainder of the Autodesk fiscal quarter in which the
violation occurred (or the remainder of the Autodesk fiscal quarter in which
Autodesk learned of such violation by VAR) and the subsequent Autodesk fiscal
quarter.

 

3.11 Modifications to Agreement. Autodesk reserves the right, in its sole and
exclusive discretion, to amend, supplement, change or discontinue any part of
this VAR Agreement, any exhibits or amendments thereto, on thirty (30) day
notice to VAR. The notice may come in the form of an updated posting to OTW.

 

3.12 Quote Expirations: All VAR’s who submit customer quotes on any sale: (a) to
Direct Customers pursuant to this agency authorization, (b) on any Autodesk
Subscription Program offering, (c) on any Autodesk support offering, or (d) for
any Autodesk services offering must include an expiry date of not more then 30
days from the date of customer quote on such customer quote. If the commercial
customer quote includes both software and one of the foregoing then the customer
quote must have the prescribed expiry. VAR may adopt an expiry date shorter the
thirty days on any customer quote at its discretion.

 



--------------------------------------------------------------------------------

4. Recovery.

 

4.1 Agency Commission Recovery. For all agency sale commissions paid pursuant to
this VAR Agreement, in the event the commissioned product or service is returned
or cancelled for any reason or Autodesk is unable to collect from the End User,
Autodesk may recover from the VAR, by means of a deduction from future
commissions, that portion of the commission attributable, on a straight-line
basis, to: (a) in the case of a product or service with an expiration date, the
period from the date of return or cancellation to the date on which the product
or service would have expired; or (b) for a product with a perpetual license,
the period from the date the product was delivered to VAR by Autodesk to the
date the product was returned, assuming a useful life of twenty-four (24) months
for the product. In the event such agency commission is paid to VAR pursuant to
a revenue authorization obligation, then Autodesk may recover the pro rata
portion of such commission which is attributable on a straight-line basis, for
the period from the date of termination until the date when the revenue would
have been fully recognized.

 

4.2 Value Incentive Rebate and Earnback Issuance and Recovery. VIR and Earnback
credits shall be issued ONLY IF VAR is in compliance with all the terms and
conditions of this Agreement. In the event that VAR is not in such compliance at
the time such credits should be issued, the credit will not be issued and VAR
will forfeit such credits. Forfeited credits are not recoverable. For any
credits issued pursuant to this VAR Agreement in the event VAR subsequently
fails to timely meet payment requirements for the order(s) supporting such
credits, Autodesk reserves the right to recover from VAR any or all such
credits.

 

5. VAR Obligations. VAR agrees to perform all of the following obligations in
good faith:

 

5.1 Value Added Services. VAR is required to provide Value Added Services beyond
mere product fulfillment to End Users. Value Added Services include, but are not
limited to, a) assessing each End User’s software needs via the telephone or in
person, b) providing product demonstrations, c) recommending the appropriate
Authorized Product(s) to an End User based upon End User’s needs and d) offering
pre and post-sales technical support; all as further described in the Channel
Partner Policies and Procedures. VAR shall be required to maintain written
records that demonstrate these Value Added Services were offered for each sale
of Authorized Products to an End User. Autodesk reserves the right to contact
End Users to validate that such Value Added Services were provided and require
VAR to provide Autodesk with evidence of Value Added Services upon request.

 

5.2 Support. At minimum, VAR must offer support services at the level defined by
the Support Services Program and outlined in Exhibit F.

 

5.3 Reporting. VAR shall provide sell through reports, forecasts, inventory
reports, and personnel reports pursuant to the Channel Partner Policies and
Procedures on a quarterly basis at its own expense and in the format requested
by Autodesk. Failure to provide any required report may be considered a breach
of this VAR Agreement by Autodesk and shall constitute termination for cause.

 

5.4 End User Records. As between Autodesk and VAR, Autodesk shall be the
exclusive owner of the End User Records and the End User Records shall be
treated by VARas Autodesk’s valuable trade secret. VAR may not use the End User
Records for any reason except promotion, sale and support of the Authorized
Products pursuant to this VAR Agreement without the prior written consent of
Autodesk.

 

5.5 Opt-Out Requirement. In using End User Records for the promotion, sale and
support of the Authorized Products pursuant to this VAR Agreement, VAR shall, at
minimum, utilize the following; (i) an “unsubscribe” or “opt-out” option on
every marketing piece sent to End User regardless of form, (ii) a limitation on
marketing contact with End Users to no more frequently than one time per
calendar month. Additionally, VAR shall comply with any and all federal, state,
county, and local laws, statutes, ordinances, and regulations that are related
to privacy, customer data and anything thereto related and shall hereby
indemnify Autodesk for any failure of it to do so.

 

.5.6 Product Requirements Chart. Each Authorized Location of VAR shall
continuously comply with the specific requirements (“Product Requirements”) set
forth in each Product Requirements Chart (Exhibit B) and the Product Requirement
Sheets, as amended by Autodesk from time to time in its sole and absolute
discretion.

 

5.7 Minimum Purchase Requirements. VAR agrees to satisfy all Minimum Purchase
Requirements as outlined in Exhibit B.

 



--------------------------------------------------------------------------------

5.8 Approvals. VAR shall obtain and maintain at its own expense all approvals,
consents, permissions, licenses, and other governmental or other third party
approvals necessary to enable VAR to market, distribute, and support the
software products for which VAR is authorized in accordance with this VAR
Agreement. VAR shall comply with all applicable federal, state, county, and
local laws, statutes, ordinances, and regulations that apply to the activities
of VAR including relevant privacy and piracy laws.

 

5.9 Marketing Activities. VAR shall use its best efforts to actively market,
promote, and distribute, at VAR’s expense, the Authorized Products only within
the Authorized Territory under the terms of this VAR Agreement and the
applicable Product Requirement Sheet(s), and Channel Partner Policies and
Procedures. Upon invitation, at least one senior representative of VAR’s
organization, preferably an owner or principal, shall endeavor to attend
Autodesk’s annual One Team Conference or similar event.

 

5.10 Updates, Bug Fixes, and Enhancements. VAR., at its own expense, shall be
responsible for distribution and support of any Updates and/or Bug Fixes to any
Authorized Product(s) that VAR has sold to an End User promptly after delivery
to VAR of such Update or Bug Fix. Autodesk reserves the right to distribute
Updates, Bug Fixes, and Enhancements to End Users directly or through
alternative channels, including, but not limited to, electronic distribution.
VAR shall promptly notify Autodesk of any defect in any Authorized Product(s)
which is discovered by or reported to VAR.

 

5.11 Autodesk Channel Partner Policy and Procedures. VAR shall comply with all
terms and conditions of all current Channel Partner Policies and Procedures.
Failure to abide by such policies and procedures shall be considered a breach of
this VAR Agreement and shall constitute termination for cause. Autodesk reserves
the right to modify such policies and procedures at anytime by posting an update
to OTW at its sole discretion.

 

5.12 Fulfillment of Rebate Coupons. From time to time Autodesk may run a
promotion whereby End Users may receive a rebate offer for Authorized Products.
Autodesk appoints VARas a non-exclusive agent for the fulfillment of rebate
claims (“Rebate Claims”) submitted by End Users for the various promotions
(“Promotions”). VAR shall pay to an End User who has submitted a Rebate Claim,
the specified dollar amount as set forth on the rebate coupon, according to the
terms and conditions stated on the rebate coupon. VAR shall only pay End User
for Rebate Claims that have been received for the Promotions for which VAR has
been authorized by Autodesk. VAR shall pay a rebate to End User only if the
rebate coupons have been completely filled out by the End User, if all required
documentation is attached, and the Rebate Claim was postmarked or received prior
to the expiration date printed on the rebate coupon, unless otherwise instructed
by Autodesk. After submission to Autodesk of all required End User documentation
by VAR, Autodesk shall credit VAR’s account for the amount of the rebate coupon.

 

5.13 VAR’s Office. VAR has all equipment, facilities and other resources
necessary to perform its obligations under this Agreement, independent of
Autodesk. VAR shall maintain an office within a commercial facility for each
authorized location that is suitable to adequately represent Authorized Products
and reflect a professional image to End Users. VAR shall also maintain a 5-seat
training lab capable of running current Authorized Products. Such office and lab
may not be a home-office. VAR shall submit to Autodesk, photographs of VAR’s
office along with this VAR Agreement. In the event that VAR loses its commercial
office or lab, VAR shall have thirty (30) days in which to establish a new
office and/or lab as specified above. The establishment of a new office or lab
that is more than five miles from VAR’s Authorized location is subject to
written approval by Autodesk.

 

5.14 Updated Financial Statements. VAR shall be required to submit updated
financial statements to Autodesk; within five (5) business days following
Autodesk’s request during the term of this VAR Agreement.

 

5.15 Breach of Obligations. In the event that VAR breaches any of the terms
under this Section 5, in addition to all other remedies available to Autodesk at
law or in equity or pursuant to this VAR Agreement, at Autodesk’s sale
discretion, Autodesk may terminate this VAR Agreement.

 

6. Audit Rights. In addition to Autodesk’s audit rights under Section 5 of this
VAR Agreement, Autodesk; in its sole and absolute discretion, may conduct an
audit of the financial and other records of VAR for the purpose of validating or
augmenting the VAR reports identified above in Section 5 and otherwise ensuring
that VAR is complying with the terms of this VAR Agreement. Autodesk shall bear
the cost of such audit, unless the audit determines that VAR has underpaid
Autodesk by more than five percent (5%) for any Autodesk fiscal quarter OR
unless such audit reveals the VAR is not in compliance with this VAR Agreement.
In the event of an underpayment

 



--------------------------------------------------------------------------------

by VAR, VAR shall pay to Autodesk the full amount of any underpayment disclosed
by such audit, plus interest at the rate of 1.5% per month or the highest rate
allowed by law, whichever is lower, within five (5) days of Autodesk’s
notification of such underpayment as well as bearing the costs of the audit. In
the event a breach of this VAR Agreement is discovered, VAR shall bear the cost
of the audit in addition to all other rights Autodesk has under this VAR
Agreement, at law or in equity.

 

6.1 Investigations. From time to time Autodesk shall conduct investigations
related to, among other things, alleged piracy and gray market sales. In the
event VAR is found to be involved in any activity Autodesk investigates
hereunder, in addition to all other rights and remedies available to Autodesk
pursuant to this VAR Agreement, at law or in equity, VAR shall reimburse
Autodesk for the costs of such investigation.

 

7. Support. Pursuant to the terms and conditions of this VAR Agreement, VAR will
be granted access to all Autodesk self service support tools as made available
on the VAR support portal at WWW.autodesk.com (or any other site as designated
by Autodesk.) Autodesk reserves the right to distribute Updates, Bug Fixes, and
Enhancements to End Users directly or through alternative channels, including,
but not limited to, electronic distribution.

 

8. VAR Purchases

 

8.1 Purchase of Authorized Products. Unless otherwise designated in an Addendum
to this Agreement, VAR may only procure Authorized Products from an Authorized
Distribution Partner in accordance with this VAR Agreement, the Authorized
Products Requirements Charts and Exhibit(s) A.

 

8.2 Taxes. As between VAR and Autodesk, VAR shall be responsible for the
collection and payment of all federal, state, county, or local taxes, fees, and
other charges, including all applicable income and sales taxes, as well as all
penalties and r interest, with respect to the Authorized Products.

 

8.3 Software Product Returns. Autodesk shall post any then-current End User
software product returns policies on the OTW or any Autodesk site as designated
by Autodesk. Autodesk reserves the right to change, amend or discontinue any End
User software product returns policies on thirty (30) day notice.

 

9. Commissions, Earnbacks, SDF, VIR and Co-op.

 

9.1 Commissions. VAR may receive a commission for various activities, provided
that VAR is authorized to sell such products and VAR complies with all terms and
conditions for receiving a commission, as set forth in the then current
documentation (including but not limited to the Channel Partner Policies and
Procedures, and other relevant information published on OTW). The commission
structure is set forth in Exhibit C. Autodesk reserves the right to pay no
commissions, or reduced commissions, if VAR fails to adequately perform the
required sales, support and marketing activities as set forth in OTW. Autodesk
reserves the right in its sole and absolute discretion to change the commission
structure upon thirty (30) day notice. Changes to the commission structure shall
be posted on OTW. Any commission to be paid to VAR by Autodesk pursuant to this
Agreement shall first be credited to VAR’s account with Autodesk.

 

9.2 Targets and Earnbacks. In the event VAR achieves its quarterly Target, VAR
shall be eligible to receive Earnbacks. Earnback percentages shall be posted to
OTW. Targets shall be assigned to VAR by Autodesk for each quarter. Target
attainment shall be based upon Commercial sales of Authorized Products by VAR to
End Users. Please refer to Exhibit D for Earnback Eligibility and payout
information. In the event VAR is not in compliance with any material term or
condition of this Agreement or earnback eligibility, then such earn back
eligibility may be permanently forfeited.

 

9.3 Co-op. VAR shall be eligible to receive Co-op pursuant to the Autodesk Co-op
Guide which shall be distributed separately from this VAR Agreement, but which
terms are hereby incorporated by reference. The terms and conditions of Co-op
eligibility shall be described in the Co-op Guide and are subject to change at
Autodesk’s sole discretion. Failure to comply with the requirements of this
Agreement, including the Autodesk Co-op Guide, shall result in the loss or
reduction of Co-op for one or more Autodesk fiscal quarters and may result in
ineligibility for Co-op program benefits.

 



--------------------------------------------------------------------------------

9.4 Sales Development Fund. VAR shall be eligible to receive SDF pursuant to
Exhibit E hereto and the Autodesk SDF Guide which shall be distributed
separately from this VAR Agreement, but which terms. are hereby incorporated by
reference. The terms and conditions of SDF eligibility are described in the SDF
Guide and subject to change at Autodesk’s sole discretion. Failure to comply
with the requirements of this Agreement including the Autodesk SDF Guide may
result in VAR’s ineligibility for SDF program benefits.

 

9.5 Value Incentive Rebate. VAR shall be eligible to receive VIR in the
percentage amounts posted to OTW based on VAR’s vm.. target attainment and
customer satisfaction ratings each quarter. VIR target attainment shall be based
upon commercial sales by VAR to End Users of Authorized Products. Please refer
to the Channel Partner Policies and . Procedures for VIR program details,
eligibility and payout information. In the event VAR is not in compliance with
any material term or condition of this Agreement or the VIR program, then VAR’s
eligibility for VIR may be permanently forfeited.

 

10. Trademarks. During the term of this VAR Agreement, VAR shall have a
nonexclusive, nontransferable right to indicate to the public that it is an
Authorized VAR and/or a Discreet Authorized Reseller if VAR is authorized for
Discreet Products, as well as other program designations specific to Autodesk
programs that VAR participates in, and to advertise the Authorized Products
within the United States under the trademarks and slogans adopted by Autodesk
from time to time (“Trademarks”). VAR’s use of the Trademarks in any literature,
promotion, or advertising shall be in accordance with Autodesk guidelines for
such usage. VAR shall not contest, oppose, or challenge Autodesk’s ownership of
the Trademarks. All representations of Autodesk Trademarks that VAR intends to
use shall be exact copies of those used by Autodesk, or shall first be submitted
to the appropriate Autodesk personnel for approval of design, color, and other
details, such approval shall not be unreasonably withheld. If any of the
Autodesk Trademarks are to be used in conjunction with another trademark on or
in relation to the Authorized Products, then the Autodesk Trademarks shall be
presented equally legibly, equally prominently, but nevertheless separated from
the other so that each appears to be a trademark in its own right, distinct from
the other mark. All use of the Trademarks shall inure to the sole benefit of
Autodesk. Effective upon the termination of this VAR Agreement, VAR shall
immediately cease all usage of Autodesk Trademarks.

 

11. Title and Proprietary Rights. The Authorized Products and other materials
included in or incorporated in the Authorized Products and included on an
Autodesk web site (collectively the “Materials”) remain at all times the
property of Autodesk. VAR acknowledges and agrees that Autodesk holds the
copyright to the Materials and, except as expressly provided herein, VAR is not
granted any other right or license to patents, copyrights, trade secrets, or
trademarks with respect to the Materials. VAR shall take all reasonable measures
to protect Autodesk’s proprietary rights in the Materials and shall not copy,
use or distribute the Materials, or any derivative thereof, in any manner or for
any purpose, except as expressly authorized in this VAR Agreement. VAR shall not
disassemble, decompile, or reverse-engineer the Materials, including any
Authorized Product(s) source code, or otherwise attempt to discover any Autodesk
trade secret or other proprietary information, or hack, impede, change or
interfere with any Autodesk web site. VAR acknowledges that Autodesk has an
Anti-Piracy Program and VAR agrees to review and follow the Anti-Piracy Program
guidelines as published by Autodesk from. time to time. VAR shall notify
Autodesk promptly in writing upon its discovery of any unauthorized use of the
Authorized Products or infringement of Autodesk’s patent, copyright, trade
secret, trademark, or other intellectual property rights. VAR shall not
distribute any Authorized Product(s) to any person or entity if VAR is aware
that such person or entity may be involved in potential unauthorized use of the
Materials or other infringement of Autodesk’s proprietary rights.

 

12. Customer Data. All customer data, including End User Records, is and shall
remain the sole and exclusive property of Autodesk and VAR shall have no right,
title or interest in or to such customer data. All customer data is Autodesk
confidential information. On occasion and at Autodesk’s sole discretion, VAR may
have access to Autodesk’s customer database. VAR’s access to such database shall
be limited to customers with which VAR has a pre-existing business relationship.
In the event that VAR loses its authorization for any Authorized Product(s),
Autodesk reserves the right to provide another Authorized Reseller with access
to Autodesk’s customer database for the customers to which VAR can no longer
sell such Authorized Product(s). Autodesk does not represent or warrant to VAR
that the information in Autodesk’s customer database is current, correct or
complete and Autodesk shall have no liability to VAR for any information
contained in the Autodesk’s customer database. Autodesk shall have no liability
for VAR’s violation of any laws in connection with customer contact including,
but not limited to, privacy laws, National “Do Not Call List” regulations and
Federal and State “Spam” and fax blast rules.

 



--------------------------------------------------------------------------------

13. Warranty and Limitations of Warranty. Autodesk makes certain limited
warranties to the End User in the End User License and disclaims all other
warranties. VAR SHALL NOT MAKE ANY WARRANTY OR REPRESENTATION ACTUALLY,
APPARENTLY OR OSTENSIBLY ON BEHALF OF AUTODESK. EXCEPT FOR THE EXPRESS END USER
WARRANTY REFERRED TO HEREIN, AUTODESK MAKES NO OTHER WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING THE
AUTHORIZED PRODUCTS. AUTODESK EXPRESSLY EXCLUDES ANY IMPLIED WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE, MERCHANT ABILITY OR NONINFRINGEMENT.

 

14. Indemnity

 

14.1 Infringement Indemnity by Autodesk. Autodesk shall indemnify, hold
harmless, and defend, at its expense, VAR from any action brought against VAR
which alleges that any Authorized Product(s) infringes a registered United
States patent, copyright, or trade secret, provided that VAR promptly notifies
Autodesk in writing of any claim, gives Autodesk sole control of the defense and
settlement thereof, and provides all reasonable assistance in connection
therewith. If the Authorized Product is finally adjudged to so infringe,
Autodesk, at its exclusive option, (a) shall procure for VAR the right to
continue distribution of such Authorized Product(s); (b) shall modify or replace
such Authorized Product(s) with a non infringing product; or (c) shall authorize
return of the Authorized Products and terminate this VAR Agreement. Autodesk
shall have no liability regarding any claim (i) arising out of the use of the
Authorized Products in combination with other products, or modification of the
Authorized Products, if the infringement would not have occurred but for such
combination, modification, or usage, or (ii) for use of the Authorized Products
which does not comply with the terms of the End User License or this VAR
Agreement. THE FOREGOING STATES VAR’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO
CLAIMS OF INFRINGEMENT OF THIRD PARTY PROPRIETARY RIGHTS OF ANY KIND.

 

14.2 Indemnity by VAR. VAR agrees to indemnify, hold harmless and defend
Autodesk from any cost, loss, liability, or expense, including court costs and
reasonable fees for attorneys or other professionals, arising out of or
resulting from (a) any claim or demand brought against Autodesk or its
directors, employees, or agents by a third party arising from or in connection
with any breach by VAR of the terms of this VAR Agreement or any End User
License, (b) any action brought by an End User or Distribution Partner except as
set forth in Section 14.1 above, (c) any breach by VAR of any provision of this
VAR Agreement including, but not limited to, confidentiality and trade secrets,
or (d) any negligent or willful act or omission by VAR, VAR’s employees, or
VAR’s sales channel including, but not limited to, any act or omission that
contributes to (i) any bodily injury, sickness, disease, or death; (ii) any
injury or destruction to tangible property or loss of use resulting there from;
or (iii) any violation of any statute, ordinance or regulation including but not
limited to privacy laws.

 

15. Limitation of Liability.

 

Autodesk’s Liability. AUTODESK’S ENTIRE CUMULATIVE LIABILITY ARISING OUT OF THIS
VAR AGREEMENT, INCLUDING THE ORDER, DELIVERY OR NON-DELIVERY OF ANY AUTHORIZED
PRODUCT(S), SHALL NOT EXCEED THE GREATER OF: (A) THE VAR COST OF SOFTWARE
PRODUCTS BY VAR IN THE SIX (6) MONTHS PRECEDING THE EVENT OR., (B) $500.00. IN
NO EVENT SHALL AUTODESK BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS
OR SERVICES, OR FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES
ARISING OUT OF THIS VAR AGREEMENT, HOWEVER CAUSED, WHETHER FOR BREACH OF
CONTRACT, TORT, (INCLUDING NEGLIGENCE) OR ANY OTHER LEGAL THEORY, AND WHETHER OR
NOT AUTODESK HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FUNDAMENTAL BREACH, BREACH OF A
FUNDAMENTAL TERM OR FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

16. Confidentiality

 

16.1 Confidential Information. As used in this VAR Agreement, confidential
information shall mean any information (a) designated as confidential orally or
in writing by either party hereto, (b) related to any Authorized Product(s), (c)
related to Autodesk’s business, or (d) other information received by VAR by
virtue of VAR’s

 



--------------------------------------------------------------------------------

relationship with Autodesk including, but not limited to, product plans, product
designs, product costs, product prices, product names, finances, marketing
plans, business opportunities, Autodesk customer data, personnel, research,
development, customer data or know-how (“Confidential Information”).

 

16.2 Limitations on Disclosure and Use of Confidential Information. Each party
shall exercise reasonable care to prevent the unauthorized disclosure of
Confidential Information by employing no less than the same degree of care
employed by such party to prevent the unauthorized disclosure of its own
Confidential Information. Confidential Information disclosed under this VAR
Agreement shall only be used by the receiving party in the furtherance of this
VAR Agreement or the performance of its obligations hereunder. Neither party
shall disclose the terms of this VAR Agreement to any third party without the
prior written consent of the other, except pursuant to a valid and enforceable
order of a court or government agency.

 

16.3 Exceptions. Confidential Information does not include information which (a)
is rightfully received by the receiving party from a third party without
restriction or violation of confidentiality, (b) is known to or developed by the
receiving party independently without use of the Confidential Information, (c)
is or becomes generally known to the public by other than a breach of duty
hereunder by the receiving party, or (d) has been approved in advance for
release by written authorization of the non-disclosing party.

 

17. Term, Termination, and Other Remedies.

 

17.1 Term. This VAR Agreement, when fully executed by the parties, shall begin
on the Effective Date, and shall continue in effect through midnight on January
31, 2006 when it shall then terminate, unless terminated earlier under the
provisions of this VAR Agreement.

 

17.2 Termination for Breach. Either party may terminate this VAR Agreement upon
thirty (30) days advance written notice to the other party if the other party
breaches any term or condition of this VAR Agreement and fails to cure such
breach to the reasonable satisfaction of the non-breaching party within the
thirty (30) day written notice period.

 

Notwithstanding the foregoing, Autodesk may terminate this VAR Agreement with
immediate effect for incurable material breaches, such as conviction of a crime
relating to the conduct of business in relation to Autodesk, or any other act
that impairs goodwill associated with any Autodesk mark, logo or brand.

 

17.3 Termination for Insolvency. Autodesk may immediately terminate this VAR
Agreement with or without notice if VAR becomes insolvent, or the subject of a
voluntary or involuntary petition in bankruptcy or any proceeding relating to
insolvency, receivership, liquidation, or assignment for the benefit of
creditors, if that proceeding is not dismissed with prejudice within sixty (60)
days after filing. In addition to the foregoing, in the event VAR either
voluntarily files for protection against its creditors under the United States
Bankruptcy Code or is the subject of an involuntary petition in bankruptcy, VAR
agrees that Autodesk shall be entitled to all rights to retain the benefits of
this VAR Agreement which are set forth in 11 U.S.C. 365(n). No right granted to
Autodesk under 11 U.S.C. 365(n) shall be deemed to have been waived, either
expressly or by implication without a written agreement confirming such waiver.

 

17.4 Termination for Customer Dissatisfaction. In consideration for its
authorization, Autodesk is relying upon VAR to behave in a professional and
upstanding manner in its relationship with all End Users. Failure to attain a
high level of customer satisfaction shall be considered a material breach of
this VAR Agreement, and Autodesk reserves the right to terminate this VAR
Agreement in the event that Autodesk receives customer dissatisfaction
complaints from an End User, regarding VAR.

 

17.5 Termination for Failure to Meet Minimum Purchase Requirements

 

(a) Minimum Purchase Requirements. Failure by VAR to achieve the Minimum
Purchase Requirements may result in the termination of this VAR Agreement or the
applicable Autodesk Product authorization by Autodesk, in its sole discretion.

 

17.6 Breach of Other Agreements with Autodesk In the event VAR has any other
current agreements of any other type with Autodesk (“Other Autodesk Agreement”),
the breach of any term of any such Other Autodesk Agreement

 



--------------------------------------------------------------------------------

may, at Autodesk’s option, be deemed a breach of this VAR Agreement and shall
permit Autodesk to terminate this VAR Agreement in the same manner as if a
breach of the terms of this VAR Agreement had occurred. Any alleged breach by
Autodesk of any Other Autodesk Agreement shall not be deemed a breach of this
VAR Agreement by Autodesk and shall not constitute cause for termination by VAR
or support an allegation by VAR of damages under this VAR Agreement.

 

17.7 Breach of Product Requirements Chart, Suspension of Product Authorization
and Partial Termination. Autodesk, at its sole discretion, may exercise its
termination rights or suspension of product authorization under this Section 17
solely with respect to the Product Requirements Chart, Authorized Locations,
Authorized Territories, or Authorized Products, or with respect to any Other
Autodesk Agreement, which partial termination shall not affect this VAR
Agreement’s application to the remaining Product Requirements Chart, Authorized
Locations, Authorized Territories, or Authorized Products, or affect any
remaining part of any Other Autodesk Agreement.

 

17.8 Effect of Termination.

 

(a) Monies Due and Payable. Notwithstanding any credit terms previously
established with VAR or any other provision of this VAR Agreement, upon notice
of termination of this VAR Agreement, all monies owed by VAR to Autodesk shall
become immediately due and payable. Overdue amounts shall be subject to a late
payment charge of one and one-half percent (1.5%) per month, or the maximum
amount allowed by law, whichever is less.

 

(b) Fulfillment of VAR Orders. Upon delivery of notice of a breach or notice of
termination of this VAR Agreement, Distribution Partners shall not be obligated
to fulfill any orders received subsequent to the effective date of termination.
In Autodesk’s sole discretion, Autodesk and Distribution Partners may continue
to fulfill orders provided that VAR (i) submits prepayments for any such order
and (ii) pays all outstanding obligations to Autodesk and/or Authorized
Distribution Partner prior to any shipment.

 

(c) Return of Materials. Within thirty (30) days after the termination of this
VAR Agreement, VAR, at its own expense, shall return to Autodesk, all Autodesk
Confidential Information, data, photographs, samples, literature and sales aids,
and any other property of Autodesk then in VAR’s possession, and/or upon
Autodesk’s written request, destroy all or part of the foregoing property and
certify to its complete destruction.

 

17.9 Attorneys’ Fees for Collections. In any action brought by Autodesk to
collect monies due under this VAR Agreement, Autodesk shall be entitled to
recover all costs and attorneys’ fees incurred in maintaining such action.

 

17.10 No Termination Compensation. Except as expressly set forth herein, the
parties expressly agree that no damages, indemnity or termination benefits
whatsoever (including without limitation, any compensation for goodwill
established by VAR during the term of this VAR Agreement or for any lost profits
or expenses of VAR) shall be due or payable to VAR by reason of any termination
of this VAR Agreement in accordance with its terms, and VAR expressly waives the
application of any statute, law or custom to the contrary.

 

17.11 Other Remedies. In addition to the right to terminate this VAR Agreement,
Autodesk reserves all rights and remedies available to Autodesk at law or in
equity, including the right to seek damages and injunctive relief for breach or
threatened breach of this VAR Agreement by VAR.

 

17.12 Reapplication Post Termination. In the Event this VAR Agreement is
terminated or VAR loses one or more product authorizations for any reason, VAR
may not reapply for any Autodesk Channel Partner program, including any then
existing VAR program, for a minimum of six (6) months after the effective date
of the termination. Nothing herein shall require Autodesk to consider VAR for
any Autodesk Channel Partner program.

 

17.13 Surviving Provisions. The terms and conditions, which by their nature
should survive, shall survive and continue after termination of this VAR
Agreement.

 

18. General Provisions

 

18.1 Assignment. VAR acknowledges that Autodesk is relying upon VAR’s
reputation, business standing, and goodwill under VAR’s present ownership in
entering into this VAR Agreement. Accordingly, VAR agrees that its

 



--------------------------------------------------------------------------------

rights and obligations under this VAR Agreement may not be transferred or
assigned and its duties may not be delegated directly or indirectly without the
prior written consent of Autodesk in its sole and absolute discretion. VAR shall
notify Autodesk promptly in writing of any change of ownership of VAR or of any
sale of all or substantially all of VAR’s assets. VAR also shall promptly notify
Autodesk if it forms a subsidiary or an affiliate entity in connection with
Autodesk’s business, or changes it legal or operating name. VAR acknowledges
that any change of ownership, sale of all or substantially all of VAR’s assets,
or attempted assignment by VAR of this VAR Agreement, or any part thereof,
without Autodesk’s prior written consent may result in immediate termination of
this VAR Agreement by Autodesk. Autodesk may assign or otherwise transfer its
rights and obligations to successors-in-interest (whether by purchase of stock
or assets, merger, operation of law, or otherwise) of that portion of its
business related to the subject matter hereof. Subject to the restrictions set
forth in this Section 18.1, all of the terms and conditions of this VAR
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the respective successors and permitted assigns of the parties hereto.

 

18.2 Dispute Resolution

 

(a) The parties will attempt in good faith to promptly resolve any controversy
or claim arising out of or relating to this VAR Agreement through negotiations
between the parties before resorting to other remedies available to them. Any
such dispute shall be referred to appropriate senior executives of each party
who shall have the authority to resolve the matter. If the senior executives are
unable to resolve the dispute, the parties may by agreement refer the matter to
an appropriate forum of alternative dispute resolution ranging from mediation to
arbitration. If the parties cannot resolve the matter or if they cannot agree
upon an alternative form of dispute resolution, then either party may pursue
resolution of the matter through litigation pursuant to Section 18 herein.

 

(b) The forgoing shall not apply to a dispute or controversy involving either
party’s Confidential Information or intellectual property. In the event of such
a dispute or controversy, either may immediately seek any legal and/or equitable
remedies it deems necessary.

 

18.3 Venue/Choice of Law. This VAR Agreement shall be construed in accordance
with the laws of the State of California (excluding rules regarding conflicts of
law) and the United States of America. The parties hereby submit to the
exclusive personal jurisdiction of and venue in the Superior Court of the State
of California, County of Marin or County of Santa Clara, and the United States
District Court for the Northern District of California in San Francisco.

 

18.4 Publicity. VAR may not issue any press release or any other public
announcement regarding this VAR Agreement or any aspect of its relationship with
Autodesk without the prior written consent of Autodesk, which may be withheld in
its sole discretion. Additionally, VAR is prohibited from utilizing the Autodesk
stock ticker (“ADSK”) in any press release or other public announcement unless
such release is a joint release with Autodesk or Autodesk otherwise permits
same, for each single release, in writing in advance.

 

18.5 Notices. Any notices required under the terms of this VAR Agreement will be
given in writing either (a) to the persons at the addresses set forth below, or
to such other address as either party may substitute by written notice to the
other in the manner contemplated herein, and will be deemed served when received
by Autodesk from VAR or when sent to VAR by Autodesk, or (b) by facsimile, and
will be deemed served when received by Autodesk from VAR or when sent to VAR by
Autodesk.

 

If to Autodesk:

 

Autodesk, Inc.

III McInnis Parkway

San Rafael, California 94903 Attn: General Counsel Facsimile: (415) 507-6126

 

If to VAR, to the address and facsimile number identified on the first page of
this VAR Agreement. Additionally, Autodesk may notify VAR of any changes by
posting such changes to OTW.

 

18.6 Independent Contractors. In performing their respective duties under this
VAR Agreement, each of the parties will be operating as an independent
contractor. Nothing contained herein will in any way constitute any association,

 



--------------------------------------------------------------------------------

partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
Neither of the parties will hold itself out in any manner that would be contrary
to the provisions of this Section 18.6.

 

18.7 Entire Agreement. This document, together with its exhibits, contains the
entire agreement and understanding between VAR and Autodesk concerning the
subject matter of this VAR Agreement including, but not limited to, its duration
and manner of expiration, termination, and Autodesk’s sole and absolute
discretion in determining to offer, or accept any extension of this VAR
Agreement. This document supersedes all prior communications, discussions,
negotiations, proposed agreements and all other agreements, whether written or
oral, excepting solely all prior confidentiality and nondisclosure agreements to
the extent they are not expressly superseded by this VAR Agreement. Autodesk has
not made and VAR has not relied upon any representations not expressly set forth
in this document in making this VAR Agreement. This VAR Agreement may be amended
or interpreted only by a writing signed both by authorized individuals for
Autodesk and VAR It is the express intent of the parties that this VAR Agreement
and any amendment thereto shall be interpreted solely by reference to their
written terms. Any handwritten or typed changes to this VAR Agreement must be
initialed by both parties in order to become effective.

 

18.8 Severability. In the event that it is determined by a court of competent
jurisdiction as a part of a final non-appealable judgment that any provision of
this VAR Agreement or part thereof is invalid, illegal, or otherwise
unenforceable, such provision will be enforced or reformed as nearly as possible
in accordance with the stated intention of the parties, while the remainder of
this VAR Agreement will remain in full force and effect.

 

18.9 Construction. This VAR Agreement has been negotiated by the parties and
their respective counsel. This VAR Agreement will be interpreted in accordance
with its terms and without any strict construction against either party.
Ambiguity will not be interpreted against the drafting party.

 

18.10 Counterparts. This VAR Agreement may be executed in separate counterparts
and shall become effective when the separate counterparts have been exchanged
between the parties.

 

18.11 Force Majeure. Except for the failure to make payments, neither party will
be liable for any loss, damage or penalty resulting from delays or failures in
performance resulting from acts of God, supplier delay or other causes beyond
the non-performing party’s reasonable control and not caused by the negligence
of the non-performing party, provided that the non-performing party promptly
notifies the other party of the delay and the cause thereof and promptly resumes
performance as soon as it is possible to do so.

 

18.12 Waiver. The waiver of any breach or default will not constitute a waiver
of any other right in this VAR Agreement or any subsequent breach or default. No
waiver shall be effective unless in writing and signed by an authorized
representative of the party to be bound. Failure to pursue, or delay in
pursuing, any remedy for a breach shall not constitute a waiver of such breach.

 

The undersigned are duly authorized to execute this VAR Agreement on behalf of
their respective parties.

 

AUTODESK, INC.

     

VAR

By:           By:  

/s/ Donald R. Walsh

   

Steve Blum

         

Donald R. “Scotty” Walsh

   

Printed Name

         

Printed Name

   

Vice President, Americas Sales

         

Chief Executive Officer

   

Title

         

Title

               

Jan. 18, 2005

   

Date

         

Title

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

AutoCAD and Horizontal Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh  

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

  

Authorized

Province/Territory

(mile radius)

--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504

Omaha NE 68112

FAX: 402-451-8007

   250          

0070001359

   0070001359 01     

4322 N. Beltline #B-110

Irving TX 75038

FAX: 972-570-7505

   250          

0070000270

   070000270 01     

10715 Red Run Blvd, Suite 101

Owings Mills MD 21117

FAX: 410-581-8088

   150          

070001471

   070001471 01     

8101 E. Prentice #200

Englewood CO 80111

FAX: 303-796-7646

   250          

0070001091

   070001091 01     

11156 Aurora Avenue

Urbandale IA 50322

FAX: 515-224-5833

   250          

070001359

   0070030470 02     

7880 Woodland Center Blvd

Tampa FL 33614

FAX: 813-496-8871

              

007000270

   0070195691 02     

 



--------------------------------------------------------------------------------

1221 Park Place NE, Ste. C

Cedar Rapids IA 52401

FAX: 319-393-8171

   250          

0070001359

   0070039306 03     

180 Tices Lane

E. Brunswick NJ 08816

FAX: 732-220-9406

   150          

0070001471

   0070001096 03     

101 E. 5th Street, Suite 1510

St. Paul MN 55101

FAX: 651-298-1169

   250          

0070001359

   5070217162 05     

639 Research Parkway

Meriden CT 06450

FAX: 203-235-0645

   150          

0070001471

   0070001411 05     

5656 Shell Road

Virginia Beach VA 23455

FAX: 757-460-8400

   150 North/250 South          

0070001471

   007004855 06     

122 Edward Avenue, Suite 4

Georgetown KY 40324

FAX: 502-570-0634

   250          

0070001359

   5070326051 06     

2708 Enterprise Pkwy

Richmond VA 23230

FAX: 804-290-8851

   150          

0070001471

   5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

BSD Architectural Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh  

Printed Name:

   Donald R. Walsh  

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

  

Authorized

Province/Territory

(mile radius)

--------------------------------------------------------------------------------

4322 N. Beltline #B-110

Irving TX 75038

FAX: 972-570-7505

   250          

0070000270

   0070000270 01     

10715 Red Run Blvd, Suite 101

Owings Mills MD 21117

FAX: 410-581-8088

   150          

0070001471

   0070001471 01     

8101 E. Prentice #200

Englewood CO 80111

FAX: 303-796-7646

   250          

0070001091

   0070001091 01     

11422 Miracle Hills Drive, Suite 504

Omaha NE 68112

FAX: 402-451-8007

   250          

0070001359

   0070001359 01     

7880 Woodland Center Blvd

Tampa FL 33614

FAX: 813-496-8871

   250          

0070000270

   0070195691 02     

 



--------------------------------------------------------------------------------

180 Tices Lane

E. Brunswick NJ 08816

FAX: 732-220-9406

   150          

0070001471

   0070001096 03     

5656 Shell Road

Virginia Beach VA 23455

FAX: 757-460-8400

   150 North/250 South          

0070001471

   0070004855 06     

2708 Enterprise Pkwy

Richmond VA 23230

FAX: 804-290-8851

   150          

0070001471

   5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

BSD Engineering Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

  /s/ Donald R. Walsh  

Printed Name:

  Donald R. Walsh  

Date:

  Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

4322 N. Beltline #B-110

   250

Irving TX 75038

    

FAX: 972-570-7505

    

0070000270

  0070000270 01     

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

0070001471

  0070001471 01     

8101 E. Prentice #200

   250

Englewood CO 80111

    

FAX: 303-796-7646

    

0070001091

  0070001091 01     

11422 Miracle Hills Drive, Suite 504

   250

Omaha NE 68112

    

FAX: 402-451-8007

    

0070001359

  0070001359 01     

7880 Woodland Center Blvd

   250

Tampa FL 33614

    

FAX: 813-496-8871

    

0070000270

  0070195691 02     

 



--------------------------------------------------------------------------------

180 Tices Lane

   150

E. Brunswick NJ 08816

    

FAX: 732-220-9406

    

0070001471

  0070001096 03     

5656 Shell Road

   150North/250South

Virginia Beach VA 23455

    

FAX: 757-460-8400

        

0070001471

  0070004855 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

  5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

Infrastructure Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

  /s/ Donald R. Walsh   

Printed Name:

  Donald R. Walsh   

Date:

  Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504    250 Omaha NE 68112      FAX:
402-451-8007      0070001359   0070001359 01      8101 E. Prentice #200    250
Englewood CO 80111      FAX: 303-796-7646      0070001091   0070001091 01     
10715 Red Run Blvd, Suite 101    150 Owings Mills MD 21117      FAX:
410-581-8088      0070001471   0070001471 01      4322 N. Beltline #B-110    250
Irving TX 75038      FAX: 972-570-7505      0070000270   0070000270 01      7880
Woodland Center Blvd    250 Tampa FL 33614      FAX: 813-496-8871     
0070000270   0070195691 02      180 Tices Lane    150 E. Brunswick NJ 08816     
FAX: 732-220-9406      0070001471   0070001096 03     

 



--------------------------------------------------------------------------------

5656 Shell Road

   150North/250South

Virginia Beach VA 23455

    

FAX: 757-460-8400

    

0070001471

  0070004855 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

  5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

Manufacturing Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

  /s/ Donald R. Walsh   

Printed Name:

  Donald R. Walsh   

Date:

  Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504

   250

Omaha NE 68112

    

FAX: 402-451-8007

    

0070001359

  0070001359 01     

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

0070001471

  0070001471 01     

8101 E. Prentice #200

   250

Englewood CO 80111

    

FAX: 303-796-7646

    

0070001091

  0070001091 01     

4322 N. Beltline #B-110

   250

Irving TX 75038

    

FAX: 972-570-7505

    

0070000270

  0070000270 01     

11156 Aurora Avenue

   250

Urbandale IA 50322

    

FAX 515-224-5833

    

0070001359

  0070030470 02     

 



--------------------------------------------------------------------------------

1221 Park Place NE, Ste.C

   250

Cedar Rapids IA 52401

    

FAX 319-393-8171

    

0070001359

  0070039306 03     

639 Research Parkway

   150

Meriden CT 06450

    

FAX 203-235-0645

    

0070001471

  0070001411 05     

101 E. 5th Street, Suite 1510

   250

St Paul MN 55101

    

FAX 651-298-1169

    

0070001359

  5070217162 05     

5656 Shell Road

   150North/250South

Virginia Beach VA 23455

    

FAX: 757-460-8400

    

0070001471

  0070004855 06     

122 Edward Avenue, Suite 4

   250

Georgetown KY 40324

    

FAX 502-570-0634

        

0070001359

  5070326051 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

  5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

Collaboration Partner Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

  /s/ Donald R. Walsh   

Printed Name:

  Donald R. Walsh   

Date:

  Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

0070001471

  0070001471 01     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

AutoCAD and Horizontal Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh   

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504

   250

Omaha NE 68112

    

FAX: 402-451-8007

    

0070001359

   0070001359 01     

4322 N. Beltline #B-110

   250

Irving TX 75038

    

FAX: 972-570-7505

    

0070000270

   070000270 01     

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

070001471

   070001471 01     

8101 E. Prentice #200

   250

Englewood CO 80111

    

FAX: 303-796-7646

    

0070001091

   070001091 01     

11156 Aurora Avenue

   250

Urbandale IA 50322

    

FAX: 515-224-5833

    

070001359

   0070030470 02     

7880 Woodland Center Blvd

    

Tampa FL 33614

    

FAX: 813-496-8871

    

007000270

   0070195691 02     

 



--------------------------------------------------------------------------------

1221 Park Place NE, Ste. C

   250

Cedar Rapids IA 52401

    

FAX: 319-393-8171

    

0070001359

   0070039306 03     

180 Tices Lane

   150

E. Brunswick NJ 08816

    

FAX: 732-220-9406

    

0070001471

   0070001096 03     

101 E. 5th Street, Suite 1510

   250

St. Paul MN 55101

    

FAX: 651-298-1169

    

0070001359

   5070217162 05     

639 Research Parkway

   150

Meriden CT 06450

    

FAX: 203-235-0645

    

0070001471

   0070001411 05     

5656 Shell Road

   150 North/250 South

Virginia Beach VA 23455

    

FAX: 757-460-8400

    

0070001471

   007004855 06     

122 Edward Avenue, Suite 4

   250

Georgetown KY 40324

    

FAX: 502-570-0634

    

0070001359

   5070326051 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

   5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

BSD Architectural Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh   

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

4322 N. Beltline #B-110

   250

Irving TX 75038

    

FAX: 972-570-7505

    

0070000270

   0070000270 01     

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

0070001471

   0070001471 01     

8101 E. Prentice #200

   250

Englewood CO 80111

    

FAX: 303-796-7646

    

0070001091

   0070001091 01     

11422 Miracle Hills Drive, Suite 504

   250

Omaha NE 68112

    

FAX: 402-451-8007

    

0070001359

   0070001359 01     

7880 Woodland Center Blvd

   250

Tampa FL 33614

    

FAX: 813-496-8871

    

0070000270

   0070195691 02     

 



--------------------------------------------------------------------------------

180 Tices Lane

   150

E. Brunswick NJ 08816

    

FAX: 732-220-9406

    

0070001471

   0070001096 03     

5656 Shell Road

   150 North/250 South

Virginia Beach VA 23455

    

FAX: 757-460-8400

    

0070001471

   0070004855 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

   5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

BSD Engineering Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh   

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

4322 N. Beltline #B-110

   250

Irving TX 75038

    

FAX: 972-570-7505

    

0070000270

   0070000270 01     

10715 Red Run Blvd, Suite 101

   150

Owings Mills MD 21117

    

FAX: 410-581-8088

    

0070001471

   0070001471 01     

8101 E. Prentice #200

   250

Englewood CO 80111

    

FAX: 303-796-7646

    

0070001091

   0070001091 01     

11422 Miracle Hills Drive, Suite 504

   250

Omaha NE 68112

    

FAX: 402-451-8007

    

0070001359

   0070001359 01     

7880 Woodland Center Blvd

   250

Tampa FL 33614

    

FAX: 813-496-8871

    

0070000270

   0070195691 02     

 



--------------------------------------------------------------------------------

180 Tices Lane

   150

E. Brunswick NJ 08816

    

FAX: 732-220-9406

    

0070001471

   0070001096 03     

5656 Shell Road

   150North/250South

Virginia Beach VA 23455

    

FAX: 757-460-8400

    

0070001471

   0070004855 06     

2708 Enterprise Pkwy

   150

Richmond VA 23230

    

FAX: 804-290-8851

    

0070001471

   5070202046 07     

 



--------------------------------------------------------------------------------

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

Infrastructure Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

  

/s/ Donald R. Walsh

  

Printed Name:

  

Donald R. Walsh

  

Date:

  

Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504

Omaha NE 68112

FAX: 402-451-8007

   250 0070001359    0070001359 01     

8101 E. Prentice #200

Englewood CO 80111

FAX: 303-796-7646

   250 0070001091    0070001091 01     

10715 Red Run Blvd, Suite 101

Owings Mills MD 21117

FAX: 410-581-8088

   150 0070001471    0070001471 01     

4322 N. Beltline #B-110

Irving TX 75038

FAX: 972-570-7505

   250 0070000270    0070000270 01     

7880 Woodland Center Blvd

Tampa FL 33614

FAX: 813-496-8871

   250 0070000270    0070195691 02     

180 Tices Lane

E. Brunswick NJ 08816

FAX: 732-220-9406

   150 0070001471    0070001096 03     

 



--------------------------------------------------------------------------------

5656 Shell Road

Virginia Beach VA 23455

FAX: 757-460-8400

   150 North/250 South 0070001471    0070004855 06     

2708 Enterprise Pkwy

Richmond VA 23230

FAX: 804-290-8851

   150 0070001471    5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT A

VAR’S AUTHORIZED LOCATIONS AND TERRITORIES

 

Manufacturing Software

 

Autodesk authorizes VAR to market and distribute the Authorized Products only
from the Authorized Location(s) and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh   

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Avatech Solutions Subsidiary, Inc.

--------------------------------------------------------------------------------

   Authorized
Province/Territory
(mile radius)


--------------------------------------------------------------------------------

11422 Miracle Hills Drive, Suite 504

Omaha NE 68112

FAX: 402-451-8007

   250 0070001359    0070001359 01     

10715 Red Run Blvd, Suite 101

Owings Mills MD 21117

FAX: 410-581-8088

   150 0070001471    0070001471 01     

8101 E. Prentice #200

Englewood CO 80111

FAX: 303-796-7646

        250 0070001091    0070001091 01     

4322 N. Beltline #B-110

Irving TX 75038

FAX: 972-570-7505

   250 0070000270    0070000270 01     

11156 Aurora Avenue

Urbandale IA 50322

FAX: 515-224-5833

   250 0070001359    0070030470 02     

 



--------------------------------------------------------------------------------

1221 Park Place NE, Ste.C

Cedar Rapids IA 52401

FAX: 319-393-8171

   250 0070001359    0070039306 03     

639 Research Parkway

Meriden CT 06450

FAX: 203-235-0645

   150 0070001471    0070001411 05     

101 E. 5th Street, Suite 1510

St Paul MN 55101

FAX: 651-298-1169

   250 0070001359    5070217162 05     

5656 Shell Road

Virginia Beach VA 23455

FAX: 757-460-8400

   150 North/250 South 0070001471    0070004855 06     

122 Edward Avenue, Suite 4

Georgetown KY 40324

FAX: 502-570-0634

   250 0070001359    5070326051 06     

2708 Enterprise Pkwy

Richmond VA 23230

FAX: 804-290-8851

   150 0070001471    5070202046 07     

 



--------------------------------------------------------------------------------

 

EXHIBIT C

COMMISSION ELIGIBILITY

 

To earn commissions in connection with any of the agency programs set forth
below, VAR must be authorized to resell the product(s) in relation to which the
commissions are claimed and the end user must be located within VAR’s Authorized
Territory. Commissions are calculated based on the net revenue to Autodesk,
after the deduction of basic discounts, promotional and special discounts, SDF,
taxes, shipment costs, duties and other similar charges as determined by
Autodesk, unless otherwise specified by Autodesk in writing.

 

1 Strategic Accounts Agency Program.

 

1.1 Eligibility. Every Autodesk Value Added Reseller may earn commissions on
qualified sales to Strategic Accounts within its authorized Territory. In order
to be eligible to receive commissions on Autodesk sales to Autodesk Strategic
Account Customers, VARs must be named on the Purchase Order as the supporting
reseller and must meet all support requirements as set forth by Auto desk. VAR
may also be required to provide evidence of VARs value added activities into
such account which supported the actual sale for which VAR is seeking
commission.

 

1.2 Commissions.

 

Authorized Product Account Contract Type Commission

All Products Global or Strategic to be posted on OTW

 

2. Government Agency Programs.

 

2.1 Government Affiliates. Every Autodesk Value Added Reseller automatically
qualifies as a Government Affiliate and may earn commissions on qualified
Government sales within its Authorized Territory. In order to receive commission
on Government sales, VAR must provide prior forecast information to the
designated Government Reseller and/or Autodesk. If a VAR does not provide
forecast information prior to the receipt of the customer purchase order, the
Government Reseller and/or the VAR will be responsible for obtaining written
confirmation from the Government customer that the VAR was actively involved in
the sale. If, in the sole and exclusive judgment of Autodesk sales management,
VAR has not successfully completed the required pre- and post. sales activities,
Autodesk reserves the right to pay reduced commissions or no commissions to that
VAR

 

Required activities in order to receive a commission include, but are not
limited to, marketing, demonstrations, and the general promotion of the
Authorized Products. All government orders shall be processed through the
designated Autodesk Government Reseller.

 

2.2 Authorized Government Partners or Specialists. Every VAR can apply to become
an Autodesk Government Partner or Autodesk Government Specialist within its
Authorized Territory. In addition to complying with the Government Affiliate
requirements, the minimum requirements under these programs include adding
significant demonstrated value in both the pre-sale and post-sales process.
Additionally, to be paid a. commission on any Government sale, the Autodesk
Government Partner or Autodesk Government Specialist must be named on the
customer purchase order. Finally, be qualified as an Autodesk Government Partner
or Autodesk Government Specialist, VAR shall be required to comply with the
terms of the Autodesk Government Partner or Autodesk Government Specialist
Addendum, as applicable.

 

2.3 Commissions.

 

Authorized Product

--------------------------------------------------------------------------------

  

Authorization Status

--------------------------------------------------------------------------------

  

Commission

--------------------------------------------------------------------------------

All Products    Autodesk Government Affiliate    To be posted on OTW    Autodesk
Government Partner    To be posted on OTW    Autodesk Government Specialist     

 



--------------------------------------------------------------------------------

3 Autodesk Store Agency Program.

 

3.1 Eligibility. To be eligible to receive commission for sales on the Autodesk
Store, VAR be named on the sale and provide the appropriate post-sales support.
The customer’s ship to address must be within VAR’s Authorized Territory.

 

3.2 Commissions.

 

Authorized Product

--------------------------------------------------------------------------------

  

Commission

--------------------------------------------------------------------------------

All Products    To be posted on OTW

 

4. Autodesk Collaboration Agency Programs.

 

4.1 Eligibility. Every Autodesk Value Added Reseller automatically qualifies as
an Autodesk Collaboration Affiliate and can participate in the Autodesk
Collaboration Solutions Agency Program for lead referrals within its Authorized
Territory. To be eligible for a commission, the lead must convert to a sale and
be fully paid for by the customer.

 

4.2 Authorized Collaboration Partners or Specialists. Every VAR can apply to
become an Autodesk Collaboration Partner or Autodesk Collaboration Specialist
within its Authorized Territory. In addition to complying with the Collaboration
Affiliate and Autodesk Collaboration Authorization requirements set forth in
Exhibit B to this Agreement, the requirements under these programs include
adding significant demonstrated value in both the presale and post-sales
process. Additionally, to be paid a commission on any collaboration solution
sale, the Autodesk Collaboration Partner or Autodesk Collaboration Specialist
must be named on the customer purchase order. Finally, to be qualified as an
Autodesk Collaboration Specialist, VAR shall be required to comply with the
terms of the Autodesk Collaboration Specialist Addendum.

 



--------------------------------------------------------------------------------

4.3 Commissions.

 

Authorized Product

--------------------------------------------------------------------------------

  

Authorization Status

--------------------------------------------------------------------------------

  

Commission

--------------------------------------------------------------------------------

Buzzsaw Standard    Autodesk Collaboration Affiliate    To be posted on OTW
Buzzsaw Professional    Autodesk Collaboration Partner    To be posted on OTW
Autodesk Streamline    Autodesk Collaboration Specialist    To be posted on OTW

Collaboration Professional

Services

         

 

5. Autodesk Consulting Services.

 

5.1 Eligibility. Every Autodesk Value Added Reseller may earn commissions on
sales of qualifying Autodesk Consulting services to End Users within its
authorized Territory. In order to be eligible to receive commissions on Autodesk
sales of qualifying Autodesk Consulting Services to End Users, VARs must
register the opportunity with Autodesk in accordance with the consulting
opportunity registration process and submit a completed T AS plan to Autodesk
for approval. Details and additional requirements and obligations for commission
eligibility pursuant to this program are set forth in the Channel Partner
Polices and Procedures guide.

 

5.2 Commissions

 

Authorized Product

--------------------------------------------------------------------------------

  

Commission Program

--------------------------------------------------------------------------------

  

Commission

--------------------------------------------------------------------------------

Qualifying Autodesk

Consulting Services

   Finder’s Fee    To be posted on OTW    Service Fee    To be posted on OTW

 



--------------------------------------------------------------------------------

 

EXHIBIT D

EARNBACK ELIGIBILITY

 

Quarterly Target Attainment

--------------------------------------------------------------------------------

  

Earnback Percentage

--------------------------------------------------------------------------------

100%    To be posted on OTW 115%    To be posted on OTW

 

For Direct VAR and Premier Solutions Providers, all targets and associated
earnback credits will be based on commercial business for products purchased
directly from Autodesk only. Authorized Products acquired by Direct VARs and
Premier Solutions Providers through Autodesk Distribution Partner(s) shall not
count towards Target attainment and Direct VARs shall not receive Earnbacks on
Authorized products so acquired. For Indirect VARs, all targets and associated
earnback credits will be based on commercial business for products purchased
directly from an Authorized Distribution Partner only.

 

Direct sales by Autodesk of Authorized Products for which Partner is the
designated agent shall not count towards Target attainment and Partner shall not
receive Earnbacks on such sales.

 

For Direct VARs and Premier Solutions Providers, earnback credits are posted to
a Partner’s account following the close of each quarter. Additionally, such
credits shall be issued ONLY IF Direct VAR or Premier Solutions providers is
timely on its payment obligations to Autodesk. In the event that Partner is in
arrears on any payment obligation at the time such Earnback credit should be
issued, the credit will not be issued and Partner will forfeit that Earnback
credit. Forfeited Earnback credits are not recoverable.

 

For Indirect VARs, earnback credits will be paid out via check following the
close of each quarter. For full details and shipping deadline dates, please see
the Indirect VAR Earnback and Co-op Payment Guide posted to OTW.

 



--------------------------------------------------------------------------------

 

EXHIBIT E

SALES DEVELOPMENT FUND (SDF)

 

SDF Program Conditions

 

The SDF credits shall be applied to net purchase price after basic discounts, to
VAR on each purchase for Authorized Products, submitted to Autodesk or an
Authorized Distributor (less any special discounts or allowances), for use on
sales development activities related to Products. Subject to the foregoing and
to other requirements set out in the SDF Guide, while VAR is under no obligation
to obtain approval from Autodesk in relation to allocation of SDF, it is
recommended that VAR consult with Autodesk on an ongoing basis regarding
allocation of SDF, so that VAR and Autodesk may optimize allocation of their
respective funds for sales development.

 

AUTODESK MAY SUSPEND OR TERMINATE THE FURTHER CREDIT OF SDF BENEFITS (IN FULL OR
IN PART) RELATED TO NEW ORDERS AT ANY TIME AND WITH IMMEDIATE EFFECT IF VAR DOES
NOT EXPEND DURING THE RELEVANT PERIOD THE PREVIOUSLY CREDITED SDF ON SALES
DEVELOPMENT ACTIVITIES AND/OR DOES NOT COMPLY WITH THE SDF GUIDE AT ANY TIME.

 

Note that additional requirements and conditions related to SDF are contained in
the SDF Guide available on OTW.

 



--------------------------------------------------------------------------------

 

EXHIBIT F

SUPPORT PROGRAM REQUIREMENTS

 

1. Support Program Minimum Requirements

 

•   Multi-line phone system with voicemail or other recording device for
messages after-hours

 

•   Support lab with systems capable of running all supported products

 

•   Technician accreditation for all technicians (Autodesk sponsored
examination(s) when and if available)

 

•   Call tracking system for monthly reporting purposes

 

•   One full-time support person

 

•   End User query response time within four hours of queuing

 

•   Best efforts to resolve End User issues within seventy-two hours of initial
queuing

 

•   Full Internet access, email and workstation dedicated solely to support

 

2. Reporting Requirements. VAR will provide the following reports to Autodesk
upon request.

 

(a) Customer Information. All calls received will be entered into a database
that contains the standard fields shown below.

 

•      Name

 

•      Country

•      Company

 

•      Telephone number (including area code)

•      Address 1

 

•      Products

•      Address 2

 

•      Version

•      City

 

•      Products Serial number

•      State

 

•      Date entered into system

•      Zip/Postal Code

 

•      Questions and Answers

 

(b) VAR Performance. Performance Reports utilizing data from the telephone
system to reflect the following elements:

 

•   Average and longest call wait time

 

•   % calls responded to within 4 hours queuing

 

•   % calls resolved within 72 hours

 

•   % calls abandoned

 

•   Average and longest wait before abandonment

 

•   Average call duration

 

3. End User Support Program Satisfaction Surveys.

 

Autodesk reserves the right, in its sole and exclusive discretion, to perform
periodic End User satisfaction surveys regarding VAR’s Support Program. In the
event that one or more End Users serviced by VAR pursuant to a Support Program
as described herein registers dissatisfaction, VAR will be placed on probation
and given ninety (90) days to improve its Support Program to a satisfactory
level or access to the Support Program will be terminated. Accordingly, VAR’s
Vertical Product Authorization(s) will be at risk of termination.

 

4. Benefits of Support Program.

 

Escalation Support to be provided to VAR by Autodesk. .Before escalation, VAR
should have made best efforts to research the calls, using any knowledge base,
and documentation made available to it by Autodesk. The method of obtaining
support (e.g. electronic or phone) can be specified by Autodesk.

 



--------------------------------------------------------------------------------

 

DISCREET PLATINUM

AUTHORIZED RESELLER AGREEMENT

(United States)

 

This Discreet Platinum Authorized Reseller Agreement (“Agreement”), effective on
February 1, 2005 (“Effective Date”) is made between Discreet, a division of
Autodial, Inc., a Delaware corporation (“Discreet”), and Discreet Platinum
Authorized Reseller (“Reseller”) as set forth below:

 

RESELLER

  

Avatech Solutions Subsidiary, Inc.

ADR

  

10715 Red Run Blvd, Suite 101

CITY

  

Owings Mills, MD 21117

FAX

  

(410) 581-8088

SAP

  

0070001471

 

1. Definitions

 

1.1 “Authorized Location” means each physical location as identified in Exhibit
A where Reseller is authorized to market and distribute Authorized Products to
End Users and offer support thereto, as identified in the Product Requirements
Sheet covering each such Authorized Product(s).

 

1.2 “Authorized Product(s)” means the Discreet software product(s), in object
code form and accompanying documentation, including Subscriptions, Updates, Bug
Fixes or Enhancements thereto, which (a) Reseller has procured from Discreet or
a Discreet Distribution Partner in accordance with this Agreement, and (b)
Reseller is authorized to market and distribute to End Users only in accordance
with the Product Requirements Chart and Exhibit A which corresponds to such
Authorized Product(s).

 

1.3 “Authorized Territory” means the geographical area of the United States
identified in Exhibit A within which Reseller is authorized to market and
distribute Authorized Products to End Users and offer support thereto
corresponding to such Product Requirements Sheets.

 

1.4 “Cooperative Marketing Funds” or “Co-Op” means funds provided by Discreet
which are made available to Reseller for promotion of Authorized Products, under
the terms of this Agreement.

 

1.5 “Co-Op Guide” means the document separately published by Discreet that sets
forth the requirements for obtaining Co-Op.

 

1.6 “Desktop Video Products” means combustion or cleaner and any other Discreet
products that Discreet may designate in its sole and absolute discretion during
the Term.

 

1.7 “Discreet Direct Customer(s)” means any End User to whom Discreet sells
Discreet software products directly. Discreet Direct Customers include all named
accounts, Discreet e-store customers and all state, local and federal government
End Users.

 

1.8 “Discreet Distribution Partner” means any entity currently authorized in
writing by Discreet to distribute . Discreet software products to third parties
other than End Users.

 

1.9 “Earnbacks” means credits that Reseller may be eligible to receive, under
the terms of this Agreement, upon the achievement of Reseller’s Target.

 

1.10 “End User” means a customer of Discreet who has acquired a license for one
or more Authorized Products from Reseller for the personal or business use of
such customer and not for transfer or resale.

 

1.11 “End User License” means the then-current license agreement shipped with,
or incorporated :in, or made available by download with each Authorized
Product(s), which sets forth the terms and conditions under which an End User
may use such product( s ).

 



--------------------------------------------------------------------------------

1.12 “End User Records” means the records maintained by Reseller that show, at
minimum, the name and address of each End User to whom Reseller has sold the
Authorized Product(s).

 

1.13 “Extensions” means a license to use a modular addition to a software
program incorporating corrections or enhancements under Discreet Subscription
Program which supplement and enhance that software program.

 

1.14 “Minimum Purchase Requirement” means the minimum purchase requirements as
set forth :in the Products Requirement Sheets, and/or as set periodically by
Discreet :in its sole and absolute discretion.

 

1.15 “One Team Web” or “OTW” means the current reseller website
(www.autodesk.com/otw) or any other successor site as designated by Discreet.
Reseller is required to review OTW at least weekly.

 

1.16 “Product Requirements Chart” means Exhibit B to this Agreement which sets
forth the teITllS and conditions under which Reseller is authorized to market,
distribute, and support one or more Authorized Products to End Users. The
Product Requirements Chart is supplemented by the detailed Product Requirements
Sheets posted on OTW. Reseller may not market or distribute any Authorized
Product(s) to End Users until Discreet has delivered to it a fully executed copy
of this Agreement with a completed Exhibit A corresponding to such Authorized
Product(s). Reseller must continuously meet the requirements set forth in the
Product Requirements Chart and the corresponding Products Requirements Sheets
for each Authorized Location :in which Reseller :intends to market, distribute,
and support the Authorized Products. The Product Requirements Chart and each of
the Products Requirements Sheets posted on OTW are hereby incorporated into and
made part of this Agreement.

 

1.17 “Qualified Personnel” means that each full-time Reseller employee has
passed the appropriate Discreet training requirements, continues to maintain the
appropriate technical skill and product experience as stated in detail in the
Discreet Products Requirement Sheets.

 

1.18 “Software Products” means 3ds max, mental ray and any other Discreet
products that Discreet may designate in its sale and absolute discretion during
the Term.

 

1.19 “Subscription(s)” means at any time during the Term of this Agreement, the
current Discreet program and standard agreement setting forth the terms and
conditions entitling an End User to specified product and service benefits
related to Discreet software programs, over a specified period of time.

 

1.20 “Support Program” means the minimum End User support training,
authorization and tracking requirements as set forth in Exhibit E hereto.

 

1.21 “Target” means the revenue targets set by Discreet based upon purchases of
Authorized Products.

 

1.22 “Term” means the period of time beginning with the Effective Date, and
shall continue in effect through midnight on January 31, 2006 when it shall then
terminate, unless terminated earlier under the provisions of this Agreement.

 

1.23 “Updates, Bug Fixes, and Enhancements” collectively means additions or
cOITections to any Authorized Product(s) which (a) Discreet designates as a
modified or updated version of such Authorized Product(s), and (b) requires the
End User to whom it is distributed to have previously licensed the Authorized
Product(s) corresponding to such modified or upgraded version. In no event shall
this include Extensions.

 

1.24 “Value Added Services” means the services, as defined in Section 5.1 below,
that Reseller must provide to each End User in order to qualify as a Reseller.

 

1.25 All references in this Agreement to the “sale” of or “selling” or
“purchase” of Software shall mean the sale or purchase of a license to use such
software.

 



--------------------------------------------------------------------------------

2. Appointment.

 

2.1 Non-exclusive Reseller. Discreet appoints Reseller as a non-exclusive
reseller (and on occasion a non-exclusive agent) to, during the Term, market,
distribute, and support only the Authorized Products identified on Exhibit A,
solely to End Users within the Authorized Territory, pursuant to an End User
License.

 

2.2 Retention of Rights by Discreet. Discreet reserves the unrestricted right
(a) to market, distribute, and support any Authorized Product(s) worldwide in
any location, including in the Authorized Territory, directly to End Users or
through’ any other channel, including, but not limited to, original equipment
manufacturers, value added resellers, distributors, online sales or retail
outlets, and (b) to modify, augment, or otherwise change the methods in which
Discreet markets, distributes, or supports any Authorized Product(s), without
any liability to Reseller. Discreet hereby gives Reseller notice that it has
reserved all Discreet Direct Customers for direct sales from Discreet or its
designated agents only.

 

3. Restrictions.

 

Reseller agrees as follows:

 

3.1 End User License Terms. Upon request, Reseller shall make available to End
Users the End User License and Subscription program terms and conditions, and
advise Discreet promptly of any known breach of the terms and conditions of
these agreements and support Discreet’s compliance efforts related thereto.

 

3.2 Not For Resale or NFR Copies of Software Products. Reseller shall not
distribute, lease, loan, sublicense or otherwise provide access to a third party
of any NFR copy of a Software Product that has been provided to Reseller
hereunder for demonstration purposes only.

 

3.3 Restrictions. Reseller shall not market, distribute, or support any
Authorized Product(s) to or for any third party other than an End User. Reseller
expressly acknowledges and agrees that Reseller is not a Discreet Distribution
Partner and further acknowledges and agrees that the distribution rights granted
under Section 2 may not be construed so as to allow Reseller to market or
distribute Authorized Products to any person or entity other than an End User.
This restriction notwithstanding, Reseller may permit the financing of any
Authorized Products by an End User through a financial institution approved by
Discreet. Such financing shall be restricted to a loan arrangement or permitting
an End User to enter into a buy-out lease, provided; however, such financial
institution shall not be an End User and shall have no rights to such product as
a licensee thereof. In any event, this consent shall not be construed to permit
short-term rental of Authorized Products.

 

3.4 Agency Authorization. Tills Agreement allows Reseller to act as Discreet’s
non-exclusive agent to assist with sales activities to Discreet Direct Customers
at Discreet’s sole discretion. Unless otherwise directed by Discreet in writing,
Reseller may only engage in sales related activities for Authorized Products to
such Discreet Direct Customers as Discreet’s agent and may not sell Authorized
Products from its commercial inventory to Discreet Direct Customers. In the
event Discreet allows any Discreet Direct Customer to make periodic payments on
any sale for which Reseller is eligible to receive an agency commission, any
such agency commission so paid shall be made on a periodic schedule consistent
with the customer’s pay schedule and only if (i) Discreet actually collects from
the customer on the amount(s) due in each instance and (ii) if Reseller remains
authorized at such time.

 

(a) KEY! or Strategic Accounts. From time to time Discreet may allow Reseller to
act as its non-exclusive agent in sales to Discreet Direct KEY! or Strategic
Account Customers, for the delivery and support of Discreet products for which
Reseller has a current authorization. Reseller may receive a commission based on
receipt and approval by Discreet of all back up documentation from Reseller,
including reseller site plan, evidencing its performance of Value Added Services
to the respective KEY! or Strategic Account.

 

(b) Government (United States). Discreet has designated DLT Solutions, Inc.
(“DLT”) as its Authorized Government Sales Agent. Discreet shall provide thirty
(30) days written notice to Reseller of any change in Discreet’s designated
Government Sales Agent. Reseller may receive a commission on orders placed with
DLT by government End Users for which Reseller has fulfilled its performance of
Value Added Services to the respective government End User.

 



--------------------------------------------------------------------------------

(c) Discreet Professional Services. From time to time Discreet may allow
Reseller to act as its non-exclusive agent in sales of Discreet Professional
services. Reseller may receive a commission on orders placed with Discreet by
End Users for qualifying Discreet consulting services provided that Reseller
fulfills the obligations related to the applicable Discreet Professional
services agency programs. To receive a commission, Discreet may require Reseller
provide supporting documentation to Discreet evidencing its performance of Value
Added Services and other obligations for Discreet Professional Services End
Users.

 

(d) Discreet Store. From time to time Discreet may allow Reseller to act as its
non-exclusive agent in sales to Discreet direct online store customers, for the
pre and post sale support of Discreet products in Reseller’s territory for
software products which Reseller has a current authorization. Reseller may
receive a commission based on receipt and approvals by Discreet of all back up
documentation from Reseller evidencing its performance of Value Added Services
to the respective End User.

 

3.5 License Acquisition Limitation. Reseller shall not purchase, license or
otherwise acquire or attempt to acquire licenses for Authorized Products from
(i) an End User, (ii) an agent acting on behalf of an End User, or (iii) any
person or party other than Discreet or a Discreet Distribution Partner.

 

3.6 Unauthorized Acquisition. Reseller shall not attempt to upgrade, exchange,
or otherwise procure an economic benefit from any Authorized Product(s)
purchased, licensed, or otherwise acquired from (i) an End User, (ii) an agent
acting on behalf of an End User, or (iii) any person or party other than
Discreet or a Discreet Distribution Partner.

 

3.7 No Mischaracterization. Reseller shall not attempt to mischaracterize an
Update, Bug Fix, Enhancement, or Extension as a stand-alone, fully paid-up
license to the corresponding Authorized Product(s) for the purpose of attempting
to upgrade, exchange, or otherwise procure an economic benefit from such Update,
Bug Fix, Enhancement, or Extension.

 

3.8 Export Limitations. Reseller shall not market, distribute, or support any
Authorized Product(s) (i) to any entity purporting to be an End User but which
is either known to Reseller or known to Discreet and communicated to Reseller to
have the intent to, or have attempted to, sublicense such Authorized Product(s)
to bona fide End Users or other third parties, or (ii) to any End User or other
third party who intends to export the Authorized Products, without written
authorization from Discreet.

 

3.9 Territory Limitations. Reseller shall not attempt to, or market or
distribute Authorized Product(s) other than from the Authorized Location and in
the Authorized Territory as outlined in Exhibit A, unless authorized by Discreet
in writing. Any advertising, including but not limited to, trade magazine and
web based advertising, which will be seen by customers outside of Reseller’s
Authorized Territory, must contain a disclaimer notifying such customers that
Reseller may not sell to customers outside of Reseller’s Authorized Territory.
Reseller shall refrain from marketing or promoting, in any manner, brokering or
attempting to broker, solicit or arrange for the sale of any Discreet Product(s)
other than the Authorized Product(s) for which Reseller has been approved in
Exhibit A.

 

3.10 Remedy for Violation. In addition to all other remedies available to
Discreet under law or equity or this Agreement, including termination, in the
event that Reseller violates any of the provisions of this subsection 3,
Reseller shall pay to Discreet, as liquidated damages and not as a penalty, an
amount equal to the difference between the then-current Discreet suggested
retail price and the price Reseller actually paid for the Discreet software
product used, procured or distributed in contravention of this Section 3 or the
sum of $500.00 for each copy of the Discreet software product used, procured or
distributed in contravention of this Section 3, whichever is greater.
Additionally, Reseller shall not be eligible for Co-Op for, at minimum, the
remainder of the Discreet fiscal quarter in which the violation occurred (or the
remainder of the Discreet fiscal quarter in which Discreet learned of such
violation by Reseller) and the subsequent Discreet fiscal quarter.

 

3.11 Modifications to Agreement. Lastly, Discreet reserves the right, in its
sole and exclusive discretion, to amend, supplement, change or discontinue any
part of this Agreement, any exhibits or amendments thereto, on thirty (30)

 



--------------------------------------------------------------------------------

day notice to Reseller. This notice may come in the form of an updated posting
to OTW and/or notice in Discreet news.

 

3.12 Quote Expirations. Any customer quotes by Resellers on any sale: (a) to a
Discreet Direct Customer pursuant to an agency authorization, (b) on any
Discreet Subscription Program Offering, (c) any Discreet support offering, or
(c) any Discreet services offering shall include an expiration date of not more
than 30 days from the date of delivery by Reseller of such customer quote. If
the commercial customer quote includes both software and one of the foregoing
then the customer quote must have the prescribed expiry. Reseller may adopt an
expiry date shorter the thirty days on any customer quote in its discretion.

 

4. Agency Commission Recovery. For all agency sale commissions then earned and
paid in accordance with this Reseller Agreement, in the event the commissioned
product or service is returned or cancelled for any reason or Discreet is unable
to collect from the End User, Discreet may recover from the Reseller, by means
of a deduction from future commissions, that portion of the commission
attributable, on a straight-line basis, to: (a) in the case of a product or
service with an expiration date, the period from the date of return or
cancellation to the date on which the product or service would have expired; or
(b) for a product with a perpetual license, the period from the date the product
was delivered to Reseller by Discreet to the date the product was returned,
assuming a useful life of twenty-four (24) months for the product. In the event
such agency commission is paid to Reseller pursuant to a revenue authorization
obligation, then Discreet may recover the pro rata portion of such commission
which is attributable on a straight-line basis, for the period from the date of
termination until the date when the revenue would have been fully recognized.

 

4.1 Earnback Issuance and Recovery. Earn back credits shall be issued only if
Reseller is in compliance with all the terms and conditions of this Agreement.
In the event that Reseller is not in such compliance at the time such Earnback
credit should be issued, the credit will not be issued and Reseller will forfeit
such Earn back credit. Forfeited Earn back credits are not recoverable. For any
Earnbacks paid pursuant to this Agreement in the event Reseller subsequently
fails to timely meet payment requirements for the order(s) supporting such
Earnbacks, Discreet reserves the right to recover from Reseller any or all such
Earnbacks.

 

5. Reseller Obligations.

 

Reseller agrees to perform all of the following obligations in good faith:

 

5.1 Value Added Services. Reseller is required to provide Value Added Services
beyond mere product fulfillment to End Users. Value Added Services include, but
are not limited to, (a) assessing each End User’s software needs via the
telephone or in person, (b) providing product demonstrations, (c) recommending
the appropriate Authorized Product( s) to an End User based upon End User’s
needs and (d) offering pre and post-sales technical support. Reseller shall be
required to maintain written records that demonstrate such Value Added Services
were offered for each sale of Authorized Products to an End User. Discreet
reserves the right to contact End Users to validate that such Value Added
Services were provided and require Reseller to provide Discreet with evidence of
Value Added Services, upon request.

 

5.2 Support. At minimum, Reseller must offer support services at the level
defined by the Support Services Program and outlined in Exhibit E.

 

5.3 Reporting. Reseller shall provide sell through reports, forecasts, inventory
reports, and personnel reports on a quarterly basis at its own expense and in
the format requested by Discreet. Failure to provide any required report may be
considered a breach of this Agreement by Discreet and shall constitute
termination for cause.

 

5.4 End User Records. As between Discreet and Reseller, Discreet shall be the
exclusive owner of the End User Records and it shall be treated by Reseller as
Discreet’s valuable trade secret. Reseller may not use the End User Records for
any reason except promotion, sale and support of the Authorized Products
pursuant to this Agreement without the prior written consent of Discreet.

 

5.5 Opt-Out Requirement. In using End User Records for the promotion, sale and
support of the Authorized Products pursuant to this Agreement, Reseller shall,
at minimum, utilize the following; (i) and “unsubscribe” or

 



--------------------------------------------------------------------------------

“opt-out” option on every marketing piece sent to End User regardless of form,
(ii) a limitation on marketing contact with End Users to no more frequently then
one time per calendar month. Additionally, Reseller shall comply with any and
all federal, state, county, and local laws, statutes, ordinances, and
regulations that are related to privacy, customer data and anything thereto
related and shall hereby indemnify Discreet for any failure of it to do so.

 

5.6 Product Requirements Chart. Each Authorized Location of Reseller shall
continuously comply with the specific requirements (“Product Requirements”) set
forth in the Product Requirements Chart and the Product Requirement Sheets, as
amended by Discreet from time to time in its sole and absolute discretion.

 

5.7 Minimum Purchase Requirements. Reseller agrees to satisfy all Minimum
Purchase Requirements as outlined in Exhibit B and set forth in each Product
Requirements Sheet listed on OTW.

 

5.8 Approvals. Reseller shall obtain and maintain at its own expense all
approvals, consents, permissions, licenses, and other governmental or other
third party approvals necessary to enable Reseller to market, distribute, and
support the software products for which Reseller is authorized in accordance
with this Agreement. Reseller shall comply with all applicable federal, state,
county, and local laws, statutes, ordinances, and regulations that apply to the
activities of Reseller including relevant privacy and piracy laws.

 

5.9 Marketing Activities. Reseller shall use its best efforts to actively
market, promote, and distribute, at Reseller’s expense, the Authorized Products
only within the Authorized Territory under the terms of this Agreement and the
Product Requirement Sheets.

 

5.10 Updates, Bug Fixes, and Enhancements. Reseller, at its own expense, shall
be responsible for distribution and support of any Updates and/or Bug Fixes to
any Authorized Product(s) that Reseller has sold to an End User promptly after
delivery to Reseller of such Update or Bug Fix. Discreet reserves the right to
distribute Updates, Bug Fixes, and Enhancements to End Users directly or through
alternative channels, including, but not limited to, electronic distribution.
Reseller shall promptly notify Discreet of any defect in any Authorized
Product(s) which is discovered by or reported to Reseller.

 

5.11 Fulfillment of Rebate Coupons. From time to time Discreet may run a
promotion whereby End Users may receive a rebate offer for Authorized Products.
Discreet appoints Reseller as a non-exclusive agent for the fulfillment of
rebate claims (“Rebate Claims”) submitted by End Users for the various
promotions (“Promotions”). Reseller shall pay to an End User who has submitted a
Rebate Claim the specified dollar amount as set forth on the rebate coupon,
according to the terms and conditions stated on the rebate coupon. Reseller
shall only pay End User for Rebate Claims that have been received for the
Promotions for which Reseller has been authorized by Discreet. Reseller shall
pay a rebate to End User only if the rebate coupons have been completely filled
out by the End User, if all required documentation is attached, and the Rebate
Claim was postmarked or received prior to the expiration date printed on the
rebate coupon, unless otherwise instructed by Discreet. After submission to
Discreet of all required End User documentation by Reseller, Discreet shall
credit Reseller’s account for the amount of the rebate coupon.

 

5.12 Reseller’s Office. Reseller has all equipment, facilities and other
resources necessary to perform its obligations under this Agreement, independent
of Discreet. Reseller shall maintain an office within a commercial facility that
is suitable to adequately represent Authorized Products and reflect a
professional image to End Users. Such office may not be a home office unless
Discreet approves such office as being the equivalent to an office within a
commercial facility. Reseller shall submit to Discreet photographs of Reseller’s
office along with this Agreement. In the event that Reseller loses its
commercial office Reseller shall have thirty (30) days in which to establish a
new office as defined above. The establishment of a new office that is more than
five miles from Reseller’s Authorized location is subject to written approval by
Discreet.

 

5.13 Credit Establishment. Reseller shall provide Discreet with all reasonable
financial information, including but not limited to financial statements,
letter(s) of credit, credit reports, federal tax return(s) and any other
documents reasonably requested by Discreet to allow Discreet to establish credit
for Reseller. Reseller may not purchase direct from Discreet pursuant to this
Agreement until a credit account has been established. Discreet may cancel or
suspend credit to Reseller at any time, in its sole discretion.

 



--------------------------------------------------------------------------------

5.14 Updated Financial Statements. Reseller shall be required to submit updated
financial statements to Discreet, within five (5) business days following
Discreet’s request during the term of this Agreement.

 

5.15 Breach of Obligations. In the event that Reseller breaches any of the terms
under this Section 5, in addition to all other remedies available to Discreet at
law or in equity or pursuant to this Agreement, at Discreet’s sole discretion,
Discreet may terminate this Agreement.

 

6. Audit Rights. In addition to Discreet’s audit rights under Section 5 of this
Agreement, Discreet, in its sole and absolute discretion, may conduct an audit
of the financial and other records of Reseller for the purpose of validating or
augmenting the Reseller reports identified in Section 5.3 above and otherwise
ensuring that Reseller is complying with the terms of this Agreement. Discreet
shall bear the cost of such audit, unless the audit determines that Reseller has
underpaid Discreet by more than five percent (5%) for any Discreet fiscal
quarter OR unless such audit reveals the Reseller is not in compliance with this
Agreement. In the event of an underpayment by Reseller, Reseller shall pay to
Discreet the full amount of any underpayment disclosed by such audit, plus
interest at the rate of 1.5% per month or the highest rate allowed by law,
whichever is lower, within five (5) days of Discreet’s notification of such
underpayment as well as bearing the costs of the audit. In the event a breach of
tins Agreement is discovered, Reseller shall bear the cost of the audit in
addition to all other rights Discreet has under this Agreement in law or in
equity.

 

6.1 Investigations. From time to time Discreet shall conduct investigations
related to, among other things, alleged piracy and gray market sales. In the
event Reseller is found to be involved in any activity Discreet investigates
hereunder, in addition to all other rights and remedies available to Discreet
pursuant to this Agreement, in law or in equity, Reseller shall reimburse
Discreet for the costs of such investigation.

 

7. Support. Pursuant to the terms and conditions of this Agreement, Reseller
will be granted access to all Discreet self service support tools as made
available on the Reseller support portal at www.Discreet.com (or any other site
as designated by Discreet.) Discreet reserves the right to distribute Updates,
Bug Fixes, and Enhancements to End Users directly or through alternative
channels, including, but not limited to, electronic distribution.

 

8. Reseller Orders, Payment Terms and Returns.

 

8.1 Purchase of Authorized Products. Reseller may procure Desktop Video Products
from either Discreet or a Discreet Distribution Partner in accordance with this
Agreement, Authorized Products Requirements Chart and Exhibit A.

 

8.2 Prices and Orders. The prices paid by Reseller when purchasing from Discreet
shall be the prices reflected on the Reseller Price List as posted to OTW.
Discreet may change prices at any time effective thirty (30) days after
publication of a new Reseller Price List or other similar notice to Reseller.
Purchase orders must be in writing (including facsimile, telex, telecopy or
electronic communication such as email, but only if such form of electronic
communication has been previously agreed to by Discreet) and must request a
delivery date during the Term of this Agreement. Discreet reserves the right to
accept or reject orders, in whole or in part, and shall make reasonable
commercial efforts to advise Reseller promptly of any order rejected hereunder.
Upon acceptance by Discreet, purchase orders shall be binding as to the products
and services ordered and place of delivery, but not as to any other term
appearing on such purchase order. Discreet reserves the right to reject any
order or to cancel any order previously accepted if Discreet determines that
Reseller is in breach under this Agreement. For the avoidance of doubt, written
orders accepted and confirmed by Autodesk reflecting special price concessions,
promotions or discounts to Reseller shall be deemed to be part of this
Agreement.

 

8.3 Electronic Orders. Where such a facility is made available by Discreet in
writing, Reseller may place orders for Authorized Products electronically in
accordance with Discreet’s “Electronic Ordering Guidelines”. Discreet may change
its Electronic Ordering Guidelines on 30 days notice to Reseller. Electronic
confirmation of order receipt by Autodesk shall not constitute valid acceptance
by Discreet of the order, which may be rejected in accordance the foregoing
paragraph. Discreet may, at its discretion, print and store electronic orders
received from Reseller in the same manner that it stores written orders. The
parties agree that in the event of a dispute over an order, Discreet’s
electronic order records shall be admissible before the relevant court and shall
constitute evidence of the facts contained therein unless clear and convincing
evidence to the contrary is adduced by the contesting party. Reseller

 



--------------------------------------------------------------------------------

expressly acknowledges that Discreet’s electronic ordering system may not use
encryption technology, and that Reseller’s electronic orders to Discreet may not
be encrypted and may be subject to interception and modification by third
parties. Reseller knowingly accepts this risk, and recognizes that any
electronic orders submitted to Discreet are submitted at Reseller’s sale risk
and waives any right to contest the validity of electronic orders submitted to
Discreet.

 

8.4 Taxes. As between Reseller and Discreet, Reseller shall be responsible for
the collection and payment of all federal, state, county, or local taxes, fees,
and other charges, including all applicable income and sales taxes, as well as
all penalties and interest, with respect to the Authorized Products.

 

8.5 Payment. Discreet shall submit an invoice to Reseller upon shipment of an
order or partial order. If Discreet elects to grant credit to Reseller, all
invoiced amounts shall be due and payable net thirty(30) days from the date of
invoice. If Reseller fails to pay any invoiced amounts when due, Discreet may at
its sole and absolute discretion, and in addition to any other remedies
available to it at law or in equity or under this Agreement, revoke or suspend
Reseller’s credit still require further assurances from Reseller that such
invoiced amounts shall be paid, require Reseller to prepay for all Authorized
Products ordered and/or terminate this Agreement. Overdue amounts shall be
subject to a late payment charge of one and one-half percent (1.5%) per month or
the highest rate allowed by law, whichever is lower. Additionally, any invoice
not paid by Reseller with in sixty (60) days shall, in Discreet’s sole and
absolute discretion, causes Reseller to forfeit any and all Earnbacks achieved
by Reseller in the previous fiscal quarter and lose eligibility for Earnbacks
for the current quarter. Invoices not paid by Reseller within one-hundred and
twenty (120) days shall, in Discreet’s sole and absolute discretion, cause
Reseller to lose their platinum status until such time as Discreet determines
Resellers’s balance is brought current and any accommodations securing the risk
of additional late payments have been addressed. Additionally, Discreet may
terminate this Agreement for failure to pay.

 

8.6 Shipment. Discreet will ship orders to the address designated in Reseller’s
purchase order F.O.B. or Free Carrier Discreet’s manufacturing plant, at which
time risk of loss shall pass to Reseller. All freight, insurance, customs
duties, and other shipping expenses shall be paid by Reseller.

 

8.7 Software Product Returns. Discreet shall post any then-current software
product returns policies on OTW or any Discreet site as designated by Discreet.
Discreet reserves the right to change, amend or discontinue any software product
returns policies on thirty (30) days notice. Notwithstanding the foregoing, at
Discreet’s request, Reseller shall destroy software products for which return
authorization has been received and certify to said software products complete
destruction.

 

9. Commissions, Earnbacks and Co-Op.

 

9.1 Commissions. Reseller may receive a commission for various activities,
provided that Reseller is authorized to sell such products and Reseller complies
with all terms and conditions for receiving a commission, as set forth in the
then current documentation. The commission structure is set forth in Exhibit C.
Discreet reserves the right to pay no commissions, or reduced commissions, if
Reseller fails to adequately perform the required sales, support and marketing
activities as set forth in Exhibit C. Discreet reserves the right in its sole
and absolute discretion to change the commission structure upon thirty (30) days
notice. Any commission to be paid to Reseller by Discreet pursuant to this
Agreement shall be credited to Reseller’s account with Discreet.

 

9.2 Targets and Earnbacks. In the event Reseller achieves its quarterly Target,
Reseller shall be eligible to receive Earnbacks. Targets shall be assigned to
Reseller by Discreet for each quarter. Target attainment shall be based upon
Commercial sales by Reseller to End Users of Authorized Products and the gross
sales amount of those Authorized Products sold to KEY! or Strategic Accounts and
net sales amount purchased by Government sales agent. E-store sales are excluded
from this program Please refer to Exhibit D for Earnback eligibility,
percentages and payout information. In the event Reseller is not in compliance
with any material term or condition of this Agreement or Earnback eligibility,
then such Earnback eligibility may be permanently forfeited.

 



--------------------------------------------------------------------------------

9.3 Co-Op. Reseller shall receive Co-Op pursuant to the Discreet Co-Op Guide
which shall be distributed separately from this Agreement, but which terms are
hereby incorporated by reference. The terms and conditions of Co-op eligibility
shall be described in the Co-Op Guide and are subject to change at Discreet’s
sale discretion. Failure to comply with the requirements of this Agreement,
including the Discreet Co-op Guide, shall result in the loss or reduction of
Co-Op for one or more Discreet fiscal quarters and may result in ineligibility
for Co-Op program benefits.

 

10. Trademarks and Replication Rights.

 

10.1 Trademarks. During the term of this Agreement, Reseller shall have a
non-exclusive, non-transferable right to indicate to the public that it is a
Discreet Authorized Reseller and to advertise the Authorized Products within the
United States under the trademarks and slogans adopted by Discreet from time to
time (“Trademarks”). Reseller’s use of the Trademarks in any literature,
promotion, or advertising shall be in accordance with Discreet guidelines for
such usage. Reseller shall not contest, oppose, or challenge Discreet’s
ownership of the Trademarks. All representations of Discreet Trademarks that
Reseller intends to use shall be exact copies of those used by Discreet, or
shall first be submitted to the appropriate Discreet personnel for approval of
design, color, and other details, such approval shall not be unreasonably
withheld. If any of the Discreet Trademarks are to be used in conjunction with
another trademark on or in relation to the Authorized Products, then the
Discreet Trademarks shall be presented equally legibly, equally prominently, but
nevertheless separated from the other so that each appears to be a trademark in
its own right, distinct from the other mark. All use of the Trademarks shall
inure to the sale benefit of Discreet. Effective upon the termination of this
Agreement, Reseller shall immediately cease all usage of Discreet Trademarks.

 

10.2 Limited Replication Rights. Discreet hereby grants Reseller a
non-exclusive, non-transferable, royalty-free license to reproduce the
demonstration version, English Language version only, of the Authorized Product
(the “Demonstration Software”) provided by Discreet to Reseller for that purpose
and then only in fulfillment of Reseller’s promotional activities and to
distribute the Demonstration Software solely to End Users and solely in the
Authorized Territory. Reseller shall in no way alter or modify any Discreet
copyright, trade name, trademark symbol or notice contained in the Demonstration
Software. Reseller shall submit to Discreet a copy of Reseller’s compact disk of
the Demonstration Software for prompt review prior to release of the replicated
Demonstration Software and shall make any corrections requested by Discreet.
Reseller shall ensure that (a) each copy of the Demonstration Software
reproduced and distributed by Reseller shall contain a copy of the Discreet
Software License Agreement that is provided by Discreet with the Demonstration
Software and (b) the Demonstration Software may not be installed onto a computer
without the End User first agreeing to the Discreet Software License Agreement.
Reseller shall provide to Discreet’s designated employee, whose name shall be
notified to Reseller in writing by Discreet from time to time, quarterly reports
specifying the number of Demonstration Software reproduced and distributed to
End Users. Such reports shall be submitted to Discreet no later than 30 days
after the end of each quarter. The Demonstration Software is furnished to
Reseller “as is.” Neither Discreet nor its suppliers warrants the performance of
the Software Program or any results which may be obtained by using the
Demonstration Software.

 

11. Title and Proprietary Rights. The Authorized Products, Demonstration
Software and other materials included in or incorporated in the Authorized
Products and included on the Discreet web site (collectively the “Materials”)
remain at all times the property of Discreet. Reseller acknowledges and agrees
that Discreet holds the copyright to the Materials and, except as expressly
provided herein, Reseller is not granted any other right or license to patents,
copyrights, trade secrets, or trademarks with respect to the Materials. Reseller
shall take all reasonable measures to protect Discreet’s proprietary rights in
the Materials and shall not copy, use or distribute the Materials, or any
derivative thereof, in any manner or for any purpose, except as expressly
authorized in this Agreement. Reseller shall not disassemble, de-compile, or
reverse-engineer the Materials, including any Authorized Product(s) source code,
or otherwise attempt to discover any Discreet trade secret or other proprietary
information, or hack, :impede, change or interfere with any Discreet website.
Reseller acknowledges that Discreet has an Anti-Piracy Program and Reseller
agrees to review and follow the Anti-Piracy Program guidelines as published by
Discreet from time to time. Reseller shall notify Discreet promptly in writing
upon its discovery of any unauthorized use of the Authorized Products or
infringement of Discreet’s patent, copyright, trade secret, trademark, or other
intellectual property rights. Reseller shall not distribute any Authorized
Product(s) to any person or entity of Reseller is aware that such person or
entity may be involved in potential unauthorized use of the Materials or other
infringement of Discreet’s proprietary rights.

 



--------------------------------------------------------------------------------

12. Customer Data. All customer data, including End User Records, is and shall
remain the sole and exclusive property of Discreet and Reseller shall have no
right, title or interest in or to such customer data. All customer data is
Discreet confidential information. On occasion and at Discreet’s sole
discretion, Reseller may have access to Discreet’s customer database. Reseller’s
access to such database shall be limited to customers with which Reseller has a
pre-existing business relationship. In the event that Reseller loses its
authorization for any Authorized Educational Software Products, Discreet
reserves the right to provide another Discreet Authorized Reseller with access
to Discreet’s customer database for the customers to which Reseller can no
longer sell such Authorized Educational Software Products. Discreet does not
represent or warrant to Reseller that the information in Discreet’s customer
database is current, correct or complete and Discreet shall have no liability to
Reseller for any information contained in the Discreet’s customer database.
Reseller will comply at all material times with all laws governing customer
contact including, but not limited to, privacy laws, National “Do Not Call List”
regulations and Federal and State “Spam” and fax blast rules.

 

13. Warranty and Limitations of Warranty. Discreet makes certain limited
warranties to the End User in the End User License and disclaims all other’
warranties. RESELLER SHALL NOT MAKE ANY WARRANTY OR REPRESENTATION ACTUALLY,
APPARENTLY OR OSTENSIBLY ON BEHALF OF DISCREET. EXCEPT FOR THE EXPRESS END USER
WARRANTY REFERRED TO HEREIN, DISCREET MAKES NO OTHER WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE, REGARDING THE
AUTHORIZED PRODUCTS. DISCREET EXPRESSLY EXCLUDES ANY IMPLIED WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE, MERCHANTABILITY OR NONINFRINGEMENT.

 

14. Security Interest. As security for Reseller’s payment of all monetary
obligations to Discreet, Reseller hereby grants to Discreet a security interest
in all of Reseller’s inventory purchased from Discreet (“Reseller’s Inventory”),
all of Reseller’s accounts receivable evidencing any obligation to Reseller for
payment for Authorized Products sold, and all proceeds of any character, whether
cash or non-cash, arising :!Tom the disposition of Reseller’s Inventory and
accounts. Reseller agrees to execute all documents necessary to perfect
Discreet’s security interest described herein upon request by Discreet.

 

15. Indemnity.

 

15.1 Infringement Indemnity by Discreet. Discreet shall indemnify, hold
harmless, and defend, at its expense, Reseller from any action brought against
Reseller which alleges that any Authorized Product( s) infringes a registered
United States patent, copyright, or trade secret, provided that Reseller
promptly notifies Discreet in writing of any claim, gives Discreet sole control
of the defense and settlement thereof, and provides all reasonable assistance in
connection therewith. If the Authorized Product is finally adjudged to so
infringe, Discreet, at its exclusive option, (a) shall procure for Reseller the
right to continue distribution of such Authorized Product( s); (b) shall modify
or replace such Authorized Product( s) with a non-infringing product; or (c)
shall authorize return of the Authorized Products and terminate this Agreement.
Discreet shall have no liability regarding any claim (i) arising out of the use
of the Authorized Products in combination with other products, or modification
of the Authorized Products, if the infringement would not have occurred but for
such combination, modification, or usage, or (ii) for use of the Authorized
Products which does not comply with the terms of the End User License or this
Agreement. THE FOREGOING STATES RESELLER’S SOLE AND EXCLUSIVE REMEDY WITH
RESPECT TO CLAIMS OF INFRINGEMENT OF THIRD PARTY PROPRIETARY RIGHTS OF ANY KIND.

 

15.2 Indemnity by Reseller. Reseller agrees to indemnify, hold harmless and
defend Discreet from any cost, loss, liability, or expense, including court
costs and reasonable fees for attorneys or other professionals, arising out of
or resulting from (a) any claim or demand brought against Discreet or its
directors, employees, or agents by a third party arising from or in connection
with any breach by Reseller of the terms of this Agreement or any End User
License, (b) any action brought by an End User or Discreet Distribution Partner
except as set forth in Section 15.1 above, (c) any breach by Reseller of any
provision of this Agreement including, but not limited to, confidentiality and
trade secrets, or (d) any negligent or willful act or omission by Reseller,
Reseller’s employees, or Reseller’s sales channel including, but not limited to,
any act or omission that contributes to (i) any bodily injury, sickness,
disease,

 



--------------------------------------------------------------------------------

or death; (ii) any injury or destruction to tangible property or loss of use
resulting there from; or (iii) any violation of any statute, ordinance or
regulation including but not limited to privacy laws.

 

16. Limitation of Liability.

 

Discreet’s Liability. DISCREET’S ENTIRE CUMULATIVE LIABILITY ARISING OUT OF THIS
AGREEMENT, INCLUDING THE ORDER OR DELIVERY OR THE NON-DELIVERY OF ANY AUTHORIZED
PRODUCT(S), SHALL NOT EXCEED THE GREATER OF: (A) THE AMOUNT PAID TO DISCREET BY
RESELLER IN THE SIX (6) MONTHS PRECEDING THE EVENT OR (B) $500.00. IN NO EVENT
SHALL DISCREET BE LIABLE FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR
SERVICES, OR FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT, HOWEVER CAUSED, WHETHER FOR BREACH OF CONTRACT,
TORT, (INCLUDING NEGLIGENCE) OR ANY OTHER LEGAL THEORY, AND WHETHER OR NOT
DISCREET HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING ANY FUNDAMENTAL BREACH, BREACH OF A FUNDAMENTAL TERM
OR FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

 

17. Confidentiality.

 

17.1 Confidential Information. As used in this Agreement, confidential
information shall mean any information ( a) designated as confidential orally or
in writing by either party hereto, (b) related to any Authorized Product(s), (c)
related to Discreet’s business, or (d) other information received by Reseller by
virtue of Reseller’s relationship with Discreet including, but not limited to,
product plans, product designs, product costs, product prices, product names,
finances, marketing plans, business opportunities, Discreet customer data,
personnel, research, development, customer data or know-how (“Confidential
Information”).

 

17.2 Limitations on Disclosure and Use of Confidential Information. Each party
shall exercise reasonable care to prevent the unauthorized disclosure of
Confidential Information by employing no less than the same degree of care
employed by such party to prevent the unauthorized disclosure of its own
Confidential Information. Confidential Information disclosed under this
Agreement shall only be used by the receiving party in the furtherance of this
Agreement or the performance of its obligations hereunder. Neither party shall
disclose the terms of this Agreement to any third party without the prior
written consent of the other, except pursuant to a valid and enforceable order
of a court or government agency.

 

17.3 Exceptions. Confidential Information does not include information which (a)
is rightfully received by the receiving party from a third party without
restriction or violation of confidentiality, (b) is known to or developed by the
receiving party independently without use of the Confidential Information, (c)
is or becomes generally known to the public by other than a breach of duty
hereunder by the receiving party, OJ (d) has been approved in advance for
release by written authorization of the non-disclosing party.

 

18. Term, Termination and Other Remedies.

 

18.1 Term. This Agreement, when fully executed by the parties, shall begin on
the Effective Date, and shall continue in effect through midnight on January
31,2006 when it shall then terminate, unless terminated earlier under the
provisions of this Agreement.

 

18.2 Breach of Obligations. In the event that Reseller breaches any of the terms
of the Agreement, including any payment or value add service obligations, at
Discreet’s sole discretion, Reseller shall not be eligible for commissions on
some or all accounts for which it has provided value add services, or will
receive only a proportional amount of the commission. In addition, Discreet may,
in its sole and absolute discretion, terminate the Agreement.

 

18.3 Termination for Breach. Either party may terminate this Agreement upon
thirty (30) days advance written notice to the other party breaches any term or
condition of this Agreement and fails to cure such breach to the reasonable
satisfaction of the non-breaching party within the thirty (30) day written
notice period. Notwithstanding the foregoing, Discreet may terminate this
Agreement with immediate effect for incurable material breaches, such as
conviction of a crime relating to the conduct of business in relation to
Discreet or Autodesk, or any other act that impairs goodwill associated with any
Discreet or Autodesk mark, logo or brand.

 



--------------------------------------------------------------------------------

18.4 Breach of Payment Obligations. In the event that Reseller breaches any of
the terms of this Agreement, including any payment obligations, at Discreet’s
sole discretion, Reseller shall not be eligible for Co-op for the remainder of
the fiscal quarter in which the violation occurred (or the quarter in which
Discreet discovered the violation) and the subsequent fiscal quarter. In
addition, Discreet may, in its sole and absolute discretion, terminate this
Agreement for failure to pay.

 

18.5 Termination for Insolvency. Discreet may immediately terminate this
Agreement with or without notice if Reseller becomes insolvent, or the subject
of a voluntary or involuntary petition in bankruptcy or any proceeding relating
to insolvency, receivership, liquidation, or assignment for the benefit of
creditors, if that proceeding is not dismissed with prejudice within sixty (60)
days after filing. In addition to the foregoing, in the event Reseller either
voluntarily files for protection against its creditors under the United States
Bankruptcy Code or is the subject of an involuntary petition in bankruptcy,
Reseller agrees that Discreet shall be entitled to all rights to retain the
benefits of this Agreement which are set forth in 11 U.S.C. 365(n). No right
granted to Discreet under 11 U.S.C. 365(n) shall be deemed to have been waived
either expressly or by implication without a written agreement confirming such
waiver.

 

18.6 Termination for Customer Dissatisfaction. In consideration for its
authorization, Discreet is relying upon Reseller to behave in a professional and
upstanding manner in its relationship with all End Users. Failure to attain a
high level of customer satisfaction shall be considered a material breach of
this Agreement, and Discreet reserves the right to terminate this Agreement in
the event that Discreet receives customer dissatisfaction complaints from an End
User, regarding Reseller.

 

18.7 Termination for Failure to Meet Minimum Purchase Requirements. Failure by
Reseller to achieve the Minimum Purchase Requirements may result in the
termination of this Agreement.

 

18.8 Breach of Other Agreements with Discreet, Discreet Distribution Partner or
Autodesk. In the event Reseller has any other current agreements of any other
type with Discreet or Autodesk (“Other Agreement”), the breach of any term of
any such Other Agreement may, at Discreet’s option, be deemed a breach of this
Agreement and shall permit Discreet to terminate this Agreement in the same
manner as if a breach of the terms of this Agreement had occurred. Any alleged
breach by Discreet of any Other Agreement shall not be deemed a breach of this
Agreement by Discreet and shall not constitute cause for termination by Reseller
or support an allegation by Reseller of damages under this Agreement.

 

18.9 Breach of Product Requirements Sheets, Suspension of Product Authorization
and Partial Termination. Discreet, at its sole discretion, may exercise its
termination rights or suspension of product authorization under this Section 18
solely with respect to the Product Requirements Chart, Authorized Locations,
Authorized Territories, or Authorized Products, or with respect to any Other
Agreement, which partial termination shall not affect this Agreement’s
application to the remaining Product Requirements Chart, Authorized Locations,
Authorized Territories, or Authorized Products, or affect any remaining part of
any Other Discreet Agreement.

 

18.10 Effect of Termination.

 

(a) Monies Due and Payable. Notwithstanding any credit terms previously
established with Reseller or any other provision of this Agreement, upon notice
of termination of this Agreement, all monies owed by Reseller to Discreet shall
become immediately due and payable. Overdue amounts shall be subject to a late
payment charge of one and one-half percent (1.5%) per month, or the maximum
amount allowed by law, whichever is less.

 

(b) Fulfillment of Reseller Orders. Upon delivery of notice of a breach or
notice of termination of this Agreement, Discreet or Discreet Distribution
Partners shall not be obligated to fulfill any orders received subsequent to the
effective date of termination. In Discreet’s sole discretion, Discreet and
Discreet Distribution Partners may continue to fulfill orders provided that
Reseller (i) submits prepayments for any such order and (ii) pays all
outstanding obligations to Discreet prior to any shipment by Discreet or
Discreet Distribution Partners.

 

(c) Return or Depletion of Inventory. Subject to the limitations set forth
below, upon termination, Discreet, at its sole discretion, may either (i)
repurchase all or any part of Reseller’s inventory of Authorized Products at the
price

 



--------------------------------------------------------------------------------

paid by Reseller to Discreet and/or (ii) allow Reseller to continue to
distribute those Authorized Products in inventory until the inventory is
depleted, subject to the terms and conditions set forth in this Agreement and
whatever additional terms and conditions may be imposed by Discreet in its sole
and absolute discretion. Except as expressly set forth above, under no
circumstances shall Reseller be entitled to a refund for all or any portion of
the Authorized Products in Reseller’s inventory.

 

(d) Return of Materials. Within thirty (30) days after the termination of this
Agreement, Reseller, at it own expense, shall return to Discreet, all Discreet
Confidential Information, data, photographs, samples, literature and sales aids,
and any other property of Discreet then in Reseller’s possession and/or upon
Discreet’s written request, destroy all or part of the foregoing property and
certify to its complete destruction.

 

18.11 Attorneys’ Fees for Collections. In any action brought by Discreet to
collect monies due under this Agreement, Discreet shall be entitled to recover
all costs and attorneys’ fees incurred in maintaining such action.

 

18.12 No Termination Compensation. Except as expressly set forth herein, the
parties expressly agree that no damages, indemnity or termination benefits
whatsoever (including without limitation, any compensation for good will
established by Reseller during the term of this Agreement or for any lost
profits or expenses of Reseller) shall be due or payable to Reseller by reason
of any termination of this Agreement in accordance with its terms, and Reseller
expressly waives the application of any statute, law or custom to the contrary.

 

18.13 Other Remedies. In addition to the right to terminate this Agreement,
Discreet reserves all rights and remedies available to Discreet under law or
equity, including the right to seek damages and injunctive relief for breach or
threatened breach of this Agreement by Reseller.

 

18.14 Reapplication Post Termination. In the event this Agreement is terminated
or Reseller loses one or more product authorizations for any reason, Reseller
may not reapply for any Discreet Authorized Reseller program, including any then
existing Reseller program, for a minimum of six (6) months after the effective
date of the termination. Nothing herein shall require Discreet to consider
Reseller for any Discreet Authorized Reseller program.

 

18.15 Surviving Provisions. The terms and conditions, which by their nature
should survive, shall survive and continue after termination of this Agreement.

 

19. General Provisions.

 

19.1 Assignment. Reseller acknowledges that Discreet is relying upon Reseller’s
reputation, business standing, and goodwill under Reseller’s present ownership
in entering into this Agreement. Accordingly, Reseller agrees that its rights
and obligations under this Agreement may not be transferred or assigned and its
duties may not be delegated directly or indirectly without the prior written
consent of Discreet, exercisable in its sole and absolute discretion. Reseller
shall notify Discreet promptly in writing of any change of ownership of Reseller
or of any sale of all or substantially all of Reseller’s assets. Reseller also
shall promptly notify Discreet if it forms a subsidiary or an affiliate entity
in connection with Discreet’s business, or changes it legal or operating name.
Reseller acknowledges that any change of ownership, sale of all or substantially
all of Reseller’s assets, or attempted assignment by Reseller of this Agreement,
or any part thereof, without Discreet’s prior written consent may result in
immediate termination of this Agreement by Discreet. Discreet may assign or
otherwise transfer its rights and obligations to successors-in-interest (whether
by purchase of stock or assets, merger, operation of law, or otherwise) of that
portion of its business related to the subject matter hereof. Subject to the
restrictions set forth ill this Section 19.1, all of the terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the respective successors and permitted assigns of the parties
hereto.

 

19.2 Dispute Resolution.

 

(a) The parties will attempt m good faith to promptly resolve any controversy or
claim arising out of or relating to this Agreement through negotiations between
the parties before resorting to other remedies available to them. Any such
dispute shall be referred to appropriate senior executives of each party who
shall have the authority to resolve the matter. If the senior executives are
unable to resolve the dispute, the parties may by agreement refer the matter to

 



--------------------------------------------------------------------------------

an appropriate forum of alternative dispute resolution ranging from mediation to
arbitration. If the parties cannot resolve the matter or if they cannot agree
upon an alternative form of dispute resolution, then either party may pursue
resolution of the matter through litigation pursuant to section 19.3 herein.

 

(b) The forgoing shall not apply to a dispute or controversy involving either
party’s Confidential Information or intellectual property. In the event of such
a dispute or controversy, either may immediately seek any legal and/or equitable
remedies it deems necessary.

 

19.3 Venue/Choice of Law. This Agreement shall be construed in accordance with
the laws of the State of California (excluding rules regarding conflicts of law)
and the United States of America. The parties hereby submit to the exclusive
personal jurisdiction of and venue in the Superior Court of the State of
California, County of Marin or County of Santa Clara, and the United States
District Court for the Northern District of California in San Francisco.

 

19.4 Publicity. Reseller may not issue any press release or any other public
announcement regarding this Agreement or any aspect of its relationship with
Discreet without the prior written consent of Discreet, which may be withheld in
its sole discretion. Additionally, Reseller is prohibited from utilizing the
Autodesk stock ticker (“ADSK”) in any public release unless such release is a
joint release with Discreet or Discreet otherwise permits same for a single
release in writing.

 

19.5 Notices. Any notices required under the terms of this Agreement will be
given in writing either (a) to the persons at the addresses set forth below, or
to such other address as either party may substitute by written notice to the
other m the manner contemplated herein, and will be deemed served when received
by Discreet from Reseller or when sent to Reseller by Discreet, or (b) by
facsimile, and will be deemed served when received by Discreet from Reseller or
when sent to Reseller by Discreet.

 

If to Discreet:

 

Discreet, a division of Autodesk, Inc. III McInnis Parkway

San Rafael, California 94903

Attn: Anne Marie Riedel Facsimile: (415) 507-6375

 

If to Reseller, to the address and facsimile number identified on the first page
of this Agreement. Additionally, Discreet may notify Reseller of any changes by
posting such changes to OTW.

 

19.6 Independent Contractors. In performing their respective duties under this
Agreement, each of the parties will be operating as an independent contractor.
Nothing contained herein will ill any way constitute any association,
partnership, or joint venture between the parties hereto, or be construed to
evidence the intention of the parties to establish any such relationship.
Neither of the parties will hold itself out m any manner that would be contrary
to the provisions of this Section 19.6.

 

19.7 Entire Agreement. This document, together with its exhibits Product
Requirement Sheets posted to OTW and Discreet Reseller Programs Guide, as
designated by Discreet, contains the entire agreement and understanding between
Reseller and Discreet concerning the subject matter of this Agreement including,
but not limited to, its duration and manner of expiration, termination, and
Discreet’s sole and absolute discretion in determining to offer, or accept any
extension of this Agreement. This document supersedes all prior communications,
discussions, negotiations, proposed agreements and all other agreements, whether
written or oral, excepting solely all prior confidentiality and nondisclosure
agreements to the extent they are not expressly superseded by this Agreement.
Discreet has not made and Reseller has not relied upon any representations not
expressly set forth in this document in making this Agreement. This Agreement
may be amended or interpreted only by a writing signed both by authorized
individuals for Discreet and Reseller. It is the express intent of the parties
that this Agreement and any amendment thereto shall be interpreted solely by
reference to their written terms. Any handwritten or typed changes to this
Agreement must be initialed by both parties in order to become effective.

 



--------------------------------------------------------------------------------

19.8 Severability. In the event that it is determined by a court of competent
jurisdiction as a part of a [mal non-appealable judgment that any provision of
this Agreement or part thereof is invalid, illegal, or otherwise unenforceable,
such provision will be enforced or reformed as nearly as possible in accordance
with the stated intention of the parties, while the remainder of this Agreement
will remain in full force and effect.

 

19.9 Construction. This Agreement has been negotiated by the parties and their
respective counsel. This Agreement will be interpreted in accordance with its
terms and without any strict construction against either party. Ambiguity will
not be interpreted against the drafting party.

 

19.10 Counterparts. This Agreement may be executed in separate counterparts and
shall become effective when the separate counterparts have been exchanged
between the parties.

 

19.11 Force Majeure. Except for the failure to make payments, neither party will
be liable for any loss, damage or penalty resulting from delays or failures in
performance resulting from acts of God, supplier delay or other causes beyond
the non-performing party’s reasonable control and not caused by the negligence
of the non-performing party, provided that the nonperforming party promptly
notifies the other party of the delay and the cause thereof and promptly resumes
performance as soon as it is possible to do so.

 

19.12 Waiver. The waiver of any breach or default will not constitute a waiver
of any other right in this Agreement or any subsequent breach or default. No
waiver shall be effective unless in writing and signed by an authorized
representative of the party to be bound. Failure to pursue, or delay in
pursuing, any remedy for a breach shall not constitute a waiver of such breach.

 

The undersigned are duly authorized to execute this Agreement on behalf of their
respective parties.

 

DISCREET

       

A division of Autodesk, Inc.

     

RESELLER

By:           By:  

/s/ Donald R. Walsh

   

Dennis M. Phinney

         

Donald R. “Scotty” Walsh

   

Printed Name

         

Printed Name

   

Discreet Channel Manager, Americas

         

Chief Executive Officer

   

Title

         

Title

               

Jan. 18, 2005

   

Date

         

Title

 



--------------------------------------------------------------------------------

 

EXHIBIT A

RESELLER’S AUTHORIZED LOCATIONS AND AUTHORIZED TERRITORIES

 

SOFTWARE PROJECTS

 

Discreet authorizes Reseller to market and distribute the Authorized Products
only from the Authorized Locations and only in the Authorized Territory(ies)
identified below:

 

I agree that these are the authorized locations and territory for this product
authorization, as an authorized representative, agree to be bound thereby.

 

By:

   /s/ Donald R. Walsh   

Printed Name:

   Donald R. Walsh   

Date:

   Jan. 18, 2005

 

* * * BELOW TO BE FILLED IN BY AUTODESK ONLY * * *

 

Authorized Location(s)

--------------------------------------------------------------------------------

  

Authorized Territory

--------------------------------------------------------------------------------

Avatech Solutions Subsidiary, Inc.    IA, IL, MI, NE

11422 Miracle Hills Drive

    

Omaha NE 68154

    

402-451-6669

     Avatech Solutions Subsidiary, Inc.    DC, DE, MD, VA

10715 Red Run Blvd, Suite 101

    

Owings Mills MD 21117

    

410-581-8080

     Avatech Solutions Subsidiary, Inc.    VA

5656 Shell Road

    

Virginia Beach VA 23455

    

757-460-8100

    

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FY06 U.S. DISCREET PLATINUM AUTHORIZED PRODUCTS REQUIREMENTS CHART

 

Product
Requirement
Authorization

--------------------------------------------------------------------------------

   Products


--------------------------------------------------------------------------------

  

HQ Personnel /
Facilities

--------------------------------------------------------------------------------

  

HQ Revenue
Minimums

--------------------------------------------------------------------------------

  

Training

and/or Testing

--------------------------------------------------------------------------------

   Sales
Territory


--------------------------------------------------------------------------------

  

Satellite Office
Requirements

--------------------------------------------------------------------------------

Software

   3ds max
mental ray    1 Qualified Salesperson    $50,000 rolling 2 qtr for yearly total
of $100,000    Mandatory Sales, Technical and AE demo training as required AND
pass Sales Competency Exams or other associated Exams    Territory
assigned
by
region    Same as HQ except for Revenue Minimums: $25,000 rolling 2 qtr for
yearly total of $50,000 per satellite office

Desktop Video

   combustion
cleaner    N/A    N/A    N/A    United
States    N/A

 

These authorization requirements may be modified at any time by Discreet. In the
event Discreet modifies such authorization requirements, Discreet will forward a
revised Products Requirements chart(s) to DAR.

 



--------------------------------------------------------------------------------

 

EXHIBIT C

COMMISSION STRUCTURE

 

1. KEY! or Strategic Accounts

 

1.1 Eligibility. In order to be eligible to receive commissions on Discreet’s
sales to Discreet KEY! or Strategic Account customers, Resellers shall be
required to complete activities including, but not limited to, pre-sales work,
order fulfillment, post-sales support, marketing, demonstrations, and the
general promotion of the Authorized Products. Reseller must be named by a KEY!
or Strategic Account customer as the designated Reseller for such account.

 

1.2 Commissions

 

Authorized Product

--------------------------------------------------------------------------------

 

Commission

--------------------------------------------------------------------------------

Software

  15%

Desktop Video

  15%

Subscription

  18%

Onsite Training

  15%

Direct Support

  10%

Professional Services

  15%

 

2. Government Customers

 

2.1 Eligibility. In order to be eligible to receive commissions on Discreet’s
sales to Discreet government direct customers, Resellers shall be required to
complete activities including, but not limited to, pre-sales work, order
fulfillment, post-sales support, marketing, demonstrations, and the general
promotion of the Authorized Products. All government orders shall be processed
through DLT Solutions, Inc.

 

2.2 Commissions

 

Authorized Product

--------------------------------------------------------------------------------

 

Commission

--------------------------------------------------------------------------------

Software

  18%

Desktop Video

  18%

Subscription

  18%

Onsite Training

  15%

Direct Support

  10%

Professional Services

  15%

 

3. Discreet Store

 

3.1 Eligibility. In order to be eligible to receive commission for sales on
Discreet’s Store, Reseller must hold a current authorization for the product
sold, the customer’s ship to address must be within Reseller’s Authorized
Territory, must be named on the sale and provide the appropriate post-sales
support.

 

3.2 Commissions

 

Authorized Product

--------------------------------------------------------------------------------

 

Commission

--------------------------------------------------------------------------------

Software

  10%

Direct Support

  10%

Desktop Video

  0%

 



--------------------------------------------------------------------------------

 

EXHIBIT D

EARNBACK STRUCTURE

 

Quarterly Target Attainment

--------------------------------------------------------------------------------

  

Earnback Percentage

--------------------------------------------------------------------------------

100%

   4% of the quarterly purchases of all Authorized Products purchased by
Reseller direct from Discreet.

 

Earnback credits for Reseller will be posted to a Reseller’s account following
the close of each quarter. Earnback credits shall be issued ONLY IF Reseller is
timely on its payment obligations to Discreet. In the event that Reseller is in
arrears on any payment obligation at the time such earnback credit should be
issued, the credit will not be issued and Reseller will forfeit that Earnback
credit. Forfeited Earnback credits are not recoverable.

 

Target attainment shall be based upon all sales by Reseller to End Users of
Authorized Products acquired directly from Discreet by Reseller, and the gross
sales amount of those Authorized Products sold to KEY! or Strategic Accounts and
Earnbacks will be paid on commercial business purchased directly from Discreet.

 

Discreet Store sales are excluded from this program.

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

SUPPORT PROGRAM REQUIREMENTS

 

1. Support Program Minimum Requirements

 

•   Multi-line phone system with voicemail or other recording device for
messages after-hours

 

•   Support lab with systems capable of running all Authorized Products

 

•   Technician accreditation for all technicians (Discreet administered
examination(s) when and if available)

 

•   Call tracking system for monthly reporting purposes

 

•   One full-time support person

 

•   End User query response time within four hours of receipt

 

•   Best efforts to resolve End User issues within seventy-two hours of initial
receipt

 

•   Full Internet access, email and workstation dedicated solely to support

 

2. Reporting Requirements. DAR will provide the following reports to Discreet
upon request.

 

(a) Customer Information. All calls received will be entered into a database
that contains the standard fields shown below.

 

•      Name

 

•      Country

•      Company

 

•      Telephone number (including area code)

•      Address 1

 

•      Products

•      Address 2

 

•      Version

•      City

 

•      Products Serial number

•      State

 

•      Date entered into system

•      Zip/Postal Code

 

•      Questions and Answers

 

(b) Reseller Performance. Performance Reports utilizing data from the telephone
system to reflect the following elements:

 

•   Average and longest call wait time

 

•   % calls abandoned

 

•   Average and longest wait before abandonment

 

•   Average call duration

 

3. End User Support Program Satisfaction Surveys.

 

Discreet reserves the right, in its sole and exclusive discretion, to perform
periodic End User satisfaction surveys regarding Reseller’s Support Program. In
the event that one or more End Users serviced by Reseller pursuant to a Support
Program as described herein registers dissatisfaction, Reseller will be placed
on probation and given ninety (90) days to improve its Support Program to a
satisfactory level or access to the Support Program will be terminated.
Accordingly, Reseller’s Product Authorization(s) will be at risk of termination.

 

4. Benefits of Support Program Authorization.

 

Escalation Support to be provided to Reseller by Discreet. Before escalation,
Reseller should have made best efforts to research the calls, using any
knowledge base, and documentation made available to it by Discreet. The method
of obtaining support (e.g. electronic or phone) can be specified by Discreet.

 